Exhibit 10.5

 

ASSET PURCHASE AGREEMENT

 

by and between

 

INTEGRATED MANAGEMENT INFORMATION, INC.

 

and

 

CATTLENETWORK, LLC

 

Dated as of July 15, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

   CERTAIN DEFINITIONS

 

1

 

 

 

 

1.1

Certain Definitions

 

1

 

 

 

 

1.2

Construction

 

4

 

 

 

 

1.3

Other Definitions

 

4

 

 

 

 

ARTICLE II

   PURCHASE AND SALE

 

6

 

 

 

 

2.1

Purchase and Sale of Assets and Assumption of Assumed Liabilities

 

6

 

 

 

 

2.2

Closing

 

8

 

 

 

 

2.3

Purchase Price

 

8

 

 

 

 

2.4

RESERVED

 

8

 

 

 

 

2.5

Holdback Amount

 

8

 

 

 

 

2.6

Allocation of Purchase Price

 

8

 

 

 

 

ARTICLE III

   REPRESENTATIONS AND WARRANTIES OF SELLER

 

8

 

 

 

 

3.1

Organization and Authority of Seller

 

8

 

 

 

 

3.2

Reserved

 

9

 

 

 

 

3.3

Authority Relative to this Agreement

 

9

 

 

 

 

3.4

Consents and Approvals; No Violations

 

9

 

 

 

 

3.5

Title to Transferred Assets; Liens

 

9

 

 

 

 

3.6

Absence of Certain Events

 

10

 

 

 

 

3.7

Financial Statements

 

10

 

 

 

 

3.8

Books and Records

 

10

 

 

 

 

3.9

Litigation

 

11

 

 

 

 

3.10

Tax Matters

 

11

 

 

 

 

3.11

Liabilities

 

11

 

 

 

 

3.12

Compliance with Law

 

11

 

 

 

 

3.13

Seller Employees

 

11

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

3.14

Fees and Expenses of Brokers and Others

 

12

 

 

 

 

3.15

Intellectual Property

 

12

 

 

 

 

3.16

Assumed Contracts

 

17

 

 

 

 

3.17

Receivables

 

17

 

 

 

 

3.18

RESERVED

 

17

 

 

 

 

3.19

Participant Lists

 

17

 

 

 

 

3.20

Real Property

 

17

 

 

 

 

3.21

Advertisers

 

17

 

 

 

 

3.22

Exclusive Dealing

 

17

 

 

 

 

3.23

Transferred Assets

 

18

 

 

 

 

3.24

Privacy

 

18

 

 

 

 

3.25

Condition of Tangible Assets

 

19

 

 

 

 

3.26

Full Disclosure

 

19

 

 

 

 

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

20

 

 

 

 

4.1

Organization and Authority of Purchaser

 

20

 

 

 

 

4.2

Authority Relative to this Agreement

 

20

 

 

 

 

4.3

Consents and Approvals; No Violations

 

20

 

 

 

 

4.4

Litigation

 

20

 

 

 

 

4.5

Fees and Expenses of Brokers and Others

 

21

 

 

 

 

ARTICLE V

   ADDITIONAL AGREEMENTS

 

21

 

 

 

 

5.1

Fees and Expenses

 

21

 

 

 

 

5.2

Public Announcements

 

21

 

 

 

 

5.3

Bulk Sales

 

21

 

 

 

 

5.4

Tax Matters

 

21

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

5.5

Seller Communications Program

 

22

 

 

 

 

5.6

Reserved

 

23

 

 

 

 

5.7

Non-Competition Agreement

 

23

 

 

 

 

5.8

Reserved

 

25

 

 

 

 

5.9

Post-Closing Receivables Reconciliation

 

25

 

 

 

 

5.10

Customer/Advertiser/Participant Relationships

 

25

 

 

 

 

5.11

Right of Setoff

 

25

 

 

 

 

5.12

Exclusivity Period for AgTrader Assets

 

26

 

 

 

 

5.13

AgTrader Content Use Right

 

26

 

 

 

 

5.14

Additional Post-Closing Deliveries

 

26

 

 

 

 

ARTICLE VI

   CONDITIONS PRECEDENT TO CONSUMMATION OF THE TRANSACTIONS

 

26

 

 

 

 

6.1

Closing Deliveries of Seller

 

26

 

 

 

 

6.2

Closing Deliveries of Purchaser

 

27

 

 

 

 

ARTICLE VII

   SURVIVAL; INDEMNIFICATION

 

28

 

 

 

 

7.1

Survival of Representations and Warranties

 

28

 

 

 

 

7.2

Indemnification by Seller

 

28

 

 

 

 

7.3

Indemnification by Purchaser

 

29

 

 

 

 

7.4

Reduction of Holdback Amount

 

30

 

 

 

 

7.5

Indemnification Procedure

 

30

 

 

 

 

ARTICLE VIII     MISCELLANEOUS

 

31

 

 

 

 

8.1

Entire Agreement; Assignment

 

31

 

 

 

 

8.2

Notices

 

31

 

 

 

 

8.3

Governing Law

 

32

 

 

 

 

8.4

Descriptive Headings

 

32

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

8.5

Parties in Interest

 

32

 

 

 

 

8.6

Execution of this Agreement

 

33

 

 

 

 

8.7

Severability

 

33

 

 

 

 

8.8

Enforcement; Service of Process

 

33

 

 

 

 

8.9

Amendments

 

33

 

 

 

 

8.10

Joint Preparation

 

33

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Purchase Price Allocation

Exhibit B

Bill of Sale

Exhibit C

Trademark Assignment

Exhibit D

Domain Name Assignment

Exhibit E

Assignment and Assumption Agreement

Exhibit F

Agrileach License Agreement

Exhibit G

Transition Services Agreement

Exhibit H

Website Content Agreement

 

SCHEDULES

 

2.1(a)(iii)

Tangible Assets

2.1(c)

Assumed Liabilities

2.4

Receivables Schedule

3.4

Consents and Approvals

3.7

Financial Statements

3.10

Tax Matters

3.12

Permits

3.13

Seller Employees

3.15(b)

Intellectual Property

3.15(l)

Exceptions to Validity of Seller Registered Intellectual Property

3.15(o)

Software

3.15(q)

Website Content

3.16

Assumed Contracts

3.17

Receivables

3.21

Trade Associations

3.24

Privacy

6.1(n)

Major Website Content Providers

i

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
July 15, 2008, by and between INTEGRATED MANAGEMENT INFORMATION, INC., a
Colorado corporation having its principal place of business at 221 Wilcox
Street, Ste. A, Castle Rock, Colorado 80104 (“Seller”) and CATTLENETWORK, LLC, a
Delaware limited liability company, having its principal place of business at
400 Knightsbridge Parkway, Lincolnshire, Illinois 60069 (“Purchaser”).  Seller
and Purchaser are sometimes individually referred to herein as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, in addition to other businesses which are not subject to this
Agreement, Seller owns, certain internet-based, online businesses providing
news, information, products and other services in connection with the livestock
(including, swine and cattle) industries through the websites CattleNetwork.com,
CattleStore.com, AgNetwork.com and SwineNetwork.com (collectively and each
individually, the “Transferred Business”);

 

WHEREAS, upon and subject to the terms and conditions set forth herein, Seller
proposes to sell to Purchaser, and Purchaser proposes to purchase from Seller,
substantially all of the assets used or held for use by Seller in the conduct of
the Transferred Business as a going concern and Purchaser proposes to assume
certain specific liabilities and obligations of Seller.

 

NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

 


ARTICLE I
CERTAIN DEFINITIONS


 


1.1           CERTAIN DEFINITIONS.  THE FOLLOWING TERMS, AS USED HEREIN, HAVE
THE FOLLOWING MEANINGS:


 

“Affiliate” means with respect to any Person, another Person (a) who directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such first Person; (b) who beneficially owns 10% or
more of the voting securities or any class of equity interests of such first
Person; (c) at least 10% of whose voting securities or any class of equity
interests is beneficially owned, directly or indirectly, by such first Person;
or (d) who is an officer, director, partner or managing member of such first
Person.  “Control” means the possession, directly or indirectly, of the power to
direct or cause direction of the management and policies of a Person, whether
through ownership of equity interests, by contract or otherwise.

 

“AgTrader Assets” means all Software, Source Codes, websites, domain names or
other assets (tangible, intangible or otherwise) owned, acquired, created or
developed by Seller or any Affiliate of Seller regarding the gathering,
consolidating, reporting or providing of commodity prices and information for
products in the agricultural industry, including, without limitation,
AgTraderIndex.com.

 

--------------------------------------------------------------------------------


 

“Agrileach License Agreement” means that certain perpetual license for Agrileach
Software in the form attached as Exhibit F hereto.

 

“Agrileach Software” means that certain proprietary Software owned and developed
by Seller for the purposes of gathering and scraping data from third party
websites for inclusion as content on the Websites.

 

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement in the form attached hereto as Exhibit E.

 

“Bill of Sale” means the Bill of Sale in the form attached hereto as Exhibit B.

 

“Change of Control” (a) through a single transaction or through a series of
related transactions, there is a sale, transfer or exchange at least 51% of the
equity interests of the Seller; (b) a change in the majority of directors of the
Seller, unless approved by the then majority of directors; or (c) all or
substantially all of the Seller’s assets are sold or transferred.

 

“Contracts” means all contracts, agreements, leases, licenses, commitments,
notes, loan agreements or any other agreements.

 


“DOMAIN NAME ASSIGNMENT”  MEANS THE DOMAIN NAME ASSIGNMENT IN THE FORM ATTACHED
HERETO AS EXHIBIT D.


 

“GAAP” means the generally accepted accounting principles, consistently applied,
with regard to all financial statements made as of or after the Closing Date.

 

“Governmental Authority” means any federal, state, national, provincial,
municipal, public or other governmental department, commission, board, bureau,
ministry, agency, administrative body, instrumentality or arbitration panel, or
any court or tribunal, of or relating to government.

 

“Holdback Amount” means $50,000.00 of the Purchase Price.

 

“Indebtedness” means (a) all indebtedness for borrowed money, bank loans or
lines of credit; (b) all liabilities secured by any Lien, whether or not the
liability secured thereby shall have been assumed; (c) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness or
performance of others; (d) the deferred portion or installments of purchase
price, and any amounts reserved for the payment of a contingent purchase price;
and (e) all obligations to reimburse issuers of any letters of credit.

 

“Knowledge of Seller” means the knowledge obtained or that would have been
obtained, upon reasonable inquiry or investigation, of John Saunders, Linda
Henderson, Eric Kelton and Robert Cook.

 

“Knowledge of Purchaser” means the knowledge obtained or that would have been
obtained, upon reasonable inquiry or investigation, of Brian Tyler, Cliff
Becker, Tom Denison, Brian Sokol, Lori Eppel, Kathy Nier, Loreen Muzik, Rebeca
Magdaleno, Denise Terbil.

 

2

--------------------------------------------------------------------------------


 

“Law” means any federal, state, national, provincial, local, foreign, domestic
or other law (including common law), statute, act, ordinance, treaty or other
requirement of any kind of any Governmental Authority, and the rules,
regulations and orders promulgated thereunder.

 

“Lien” means any mortgages, liens, pledges, charges, security interests or
encumbrances of any kind.

 

“Material Adverse Effect” means a material adverse change, occurrence, state of
facts or development on or to the business, assets, condition (financial or
otherwise), property or results of operations of the Transferred Business;
provided, that a Material Adverse Effect shall not include any change,
occurrence, or development that relates to or results from (a)  changes in
conditions in the United States or global economy or capital or financial
markets, generally, including changes in interest or exchange rates, commodity
prices, unexpected product or supply shortages and overseas movement of
manufacturing facilities, (b) changes in general legal, regulatory, political,
economic or business conditions or changes in GAAP that, in each case, generally
affect industries underlying the Transferred Business, (c) the negotiation,
execution, announcement or performance of this Agreement or the consummation of
the Transactions, including the impact thereof on relationships, contractual or
otherwise, with customers, suppliers, distributors, partners or employees,
(d) acts of war, sabotage or terrorism, or any escalation or worsening of any
such acts of war, sabotage or terrorism, (e) hurricanes, floods, earthquakes or
other natural disasters or (f) any action taken by Seller as contemplated or
permitted by this Agreement or with Purchaser’s consent.

 

“Permits” means all permits, licenses, variances, exemptions, orders,
registrations and approvals and governmental authorizations of all Governmental
Authorities.

 

“Person” means any individual, corporation, partnership, limited liability
company, association, trust, unincorporated entity or other legal entity.

 

“Prime Rate”  means the prime rate of interest announced from time to time in
the edition of the Wall Street Journal that is widely distributed in Chicago,
Illinois.

 

“Receivables”  means all notes receivable, accounts receivable and other similar
accounts or receivables for products or services.

 

“Seller Business”  means all businesses of the Seller, other than the
Transferred Business.

 

“Software” means all computer software, including all source code, object code,
firmware, assemblers, applets, compilers, development and design tools, user
interfaces and data files, files, records data, and documentation (including
design documents, flowcharts, and specifications therefore), in any format,
however fixed, and all media on which the foregoing is recorded used in
connection with the Transferred Business.

 

“Tangible Assets” means all fixed, tangible and moveable assets and all
furniture, fixtures and equipment used by Seller in connection with the
Transferred Business.

 

3

--------------------------------------------------------------------------------


 

“Tax” means any tax, governmental fee or other like assessment or charge of any
kind whatsoever (including withholding on amounts paid to or by any Person),
together with any interest, penalty, addition to tax or additional amount
imposed by any Governmental Authority responsible for the imposition of any such
tax (a “Taxing Authority”).

 

“Trademark Assignment” means the Trademark Assignment in the form attached
hereto as Exhibit C.

 

“Transfer” means any (a) sale, assignment, pledge, hypothecation, transfer,
exchange or other transfer for consideration, or (b) gift, bequest or other
transfer for no consideration (whether or not by operation of law), or
(c) disposition that encumbers, impairs or otherwise affects the AgTrader
Assets.

 

“Transferee” means a Person to whom the Seller proposes to Transfer all or a
portion of the AgTrader Assets or any separate rights thereunder, or to whom
AgTrader Assets, or any separate rights thereunder, have been transferred.

 

“Transition Services Agreement” means that certain Transition Services Agreement
in the form attached as Exhibit G hereto.

 

“Websites” means certain websites owned by Seller, which Seller uses or
maintains as part of the Transferred Business, which include CattleNetwork.com,
CattleStore.com, AgNetwork.com and SwineNetwork.com.

 


1.2           CONSTRUCTION.  UNLESS THE CONTEXT OF THIS AGREEMENT OTHERWISE
CLEARLY REQUIRES, (A)  REFERENCES TO THE PLURAL INCLUDE THE SINGULAR, AND
REFERENCES TO THE SINGULAR INCLUDE THE PLURAL, (B)  REFERENCES TO ANY GENDER
INCLUDE THE OTHER GENDERS, (C)  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
DO NOT LIMIT THE PRECEDING TERMS OR WORDS AND SHALL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION”, (D)  THE TERMS “HEREOF”, “HEREIN”, “HEREUNDER”,
“HERETO” AND SIMILAR TERMS IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, (E)  THE TERMS “DAY” AND
“DAYS” MEAN AND REFER TO CALENDAR DAY(S) AND (F)  THE TERMS “YEAR” AND “YEARS”
MEAN AND REFER TO CALENDAR YEAR(S).  UNLESS OTHERWISE SET FORTH HEREIN,
REFERENCES IN THIS AGREEMENT TO (I)  ANY DOCUMENT, INSTRUMENT OR AGREEMENT
(INCLUDING THIS AGREEMENT) (A)  INCLUDE AND INCORPORATE ALL EXHIBITS, SCHEDULES
AND OTHER ATTACHMENTS THERETO, (B)  INCLUDE ALL DOCUMENTS, INSTRUMENTS OR
AGREEMENTS ISSUED OR EXECUTED IN REPLACEMENT THEREOF AND (C)  MEAN SUCH
DOCUMENT, INSTRUMENT OR AGREEMENT, OR REPLACEMENT OR PREDECESSOR THERETO, AS
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS
AND IN EFFECT AT ANY GIVEN TIME, AND (II)  A PARTICULAR LAW MEANS SUCH LAW AS
AMENDED, MODIFIED, SUPPLEMENTED OR SUCCEEDED, FROM TIME TO TIME AND IN EFFECT AT
ANY GIVEN TIME.  ALL ARTICLE, SECTION, EXHIBIT AND SCHEDULE REFERENCES HEREIN
ARE TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES OF THIS AGREEMENT, UNLESS
OTHERWISE SPECIFIED.  ALL DOLLAR AMOUNTS IN THIS AGREEMENT, INCLUDING THE SYMBOL
“$”, REFER TO U.S. DOLLARS, UNLESS OTHERWISE SPECIFIED.  THIS AGREEMENT SHALL
NOT BE CONSTRUED AS IF PREPARED BY ONE OF THE PARTIES, BUT RATHER ACCORDING TO
ITS FAIR MEANING AS A WHOLE, AS IF BOTH PARTIES HAD PREPARED IT.


 


1.3           OTHER DEFINITIONS.  EACH OF THE FOLLOWING TERMS IS DEFINED IN THE
SECTION SET FORTH OPPOSITE SUCH TERM:


 


4

--------------------------------------------------------------------------------


 

DEFINITION

 

SECTION

 

Acquisition Transaction

 

3.22

 

Additional Survival Period

 

7.1(b)

 

Advertising Rights

 

5.5(b)

 

Agreement

 

Preamble

 

Applicable Terms

 

5.12(b)

 

Assumed Contracts

 

2.1(a)(vii)

 

Assumed Liabilities

 

2.1(c)

 

Business Names

 

3.15(a)(i)

 

Closing

 

2.2

 

Closing Date

 

2.2

 

Copyrights

 

3.15(a)(i)

 

Cure Period

 

9

 

Customer Information

 

3.24(a)

 

Dispute

 

3.15(m)

 

Domain Names

 

3.15(a)(i)

 

Excluded Assets

 

2.1(b)

 

Financial Statements

 

3.7

 

Holdback Account

 

2.5

 

Indemnified Party

 

7.5(b)

 

Indemnifying Party

 

7.5(b)

 

Indemnity Claim

 

7.5(a)

 

Intellectual Property

 

3.15(a)(i)

 

Losses

 

7.2

 

Marks

 

3.15(a)(i)

 

Non-Assignable Contracts

 

5.6

 

Offer

 

5.12(a)

 

Other Advertising Rights

 

5.5(b)

 

Participant

 

2.1(a)(vi)

 

Participants Lists

 

2.1(a)(vi)

 

Party or Parties

 

Preamble

 

Preclosing Revenue Schedule

 

2.4(b)

 

Pre-Closing Tax Period

 

3.10

 

Privacy Policy

 

3.24(d)

 

PTO

 

3.15(b)

 

Publication Advertising Rights

 

5.5(a)

 

Purchase Price

 

2.3

 

Purchaser

 

Preamble

 

Purchaser Business

 

2.4(a)

 

Purchaser Claim

 

7.2

 

Purchaser Indemnified Parties

 

7.2

 

Purchaser Option Period

 

5.12(b)

 

Purchaser Receivables

 

5.9(a)

 

Registered Business Names

 

3.15(a)(iii)

 

Registered Intellectual Property

 

3.15(a)(iii)

 

Restrained Parties

 

5.7(a)

 

 

5

--------------------------------------------------------------------------------


 

DEFINITION

 

SECTION

 

Returns

 

3.10

 

Seller

 

Preamble

 

Seller Claim

 

7.3

 

Seller Employees

 

3.13

 

Seller Indemnified Parties

 

7.3

 

Seller Software

 

3.15(o)

 

Seller Receivables

 

5.9(a)

 

Source Code

 

3.15(o)

 

Transferred Intellectual Property

 

3.15(a)(ii)

 

Seller Non-Compete Term

 

5.7(a)

 

Seller Registered Intellectual Property

 

3.15(b)

 

Standard Survival Period

 

7.1(a)

 

Third Party Indemnity Claim

 

7.5(a)

 

Trademark

 

Recitals

 

Transaction Documents

 

3.25(a)

 

Transactions

 

2.2

 

Transferred Assets

 

2.1(a)

 

Transferred Domain Names

 

Recitals

 

Transferred Business

 

Recitals

 

Vance Publishing

 

5.5(a)

 


 


ARTICLE II


PURCHASE AND SALE


 


2.1           PURCHASE AND SALE OF ASSETS AND ASSUMPTION OF ASSUMED LIABILITIES.


 


(A)           PURCHASE AND SALE OF ASSETS.  UPON THE TERMS AND CONDITIONS HEREIN
SET FORTH, SELLER HEREBY AGREES TO (OR CAUSE CERTAIN OF ITS AFFILIATES TO) SELL,
CONVEY, TRANSFER, ASSIGN, GRANT AND DELIVER TO PURCHASER, AND PURCHASER HEREBY
AGREES TO PURCHASE, ACQUIRE AND ACCEPT FROM SELLER (AND CERTAIN OF ITS
AFFILIATES) AT THE CLOSING ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN AND TO
THE FOLLOWING ASSETS OWNED OR USED BY SELLER AND RELATING TO THE TRANSFERRED
BUSINESS (COLLECTIVELY, THE “TRANSFERRED ASSETS”), FREE AND CLEAR OF ALL LIENS
OTHER THAN AS EXPRESSLY SET FORTH HEREIN:


 

(I)            THE RIGHTS TO CONDUCT, MANAGE AND OPERATE THE TRANSFERRED
BUSINESS, TOGETHER WITH ALL GOODWILL RELATED THERETO;

 

(II)           ALL TRANSFERRED INTELLECTUAL PROPERTY;

 

(III)          ALL TANGIBLE ASSETS SET FORTH ON SCHEDULE 2.1(A)(III);

 

(IV)          ALL OF SELLER’S RIGHT, TITLE, AND INTEREST IN AND UNDER ALL
PERMITS OF SELLER USED IN CONNECTION WITH THE TRANSFERRED BUSINESS THAT MAY BE
ASSIGNED BY SELLER TO THE PURCHASER;

 

(V)           ALL AVAILABLE LISTS AND DATABASES (IN AN ELECTRONIC OR OTHER FORM
REASONABLY REQUIRED OR ACCEPTABLE TO PURCHASER) OF VENDORS, SUPPLIERS,
ADVERTISERS,

 

6

--------------------------------------------------------------------------------


 

SUBSCRIBERS, CUSTOMERS, REGISTRANTS, INDUSTRY EXPERTS, PARTNERS, SPONSORS,
ENDORSERS, USERS (INCLUDING, BUT NOT LIMITED TO, FEEDLOT OWNERS AND RANCHERS),
OTHER PERSONS OR ENTITIES REQUIRED TO ORGANIZE, PROMOTE, PRODUCE, OPERATE AND
MANAGE THE TRANSFERRED BUSINESS AND ALL PERSONS THAT HAVE INFORMED SELLER THAT
THEY DO NOT WISH TO BE CONTACTED IN CONNECTION WITH ANY FUTURE ACTIVITIES OF THE
TRANSFERRED BUSINESS, INCLUDING, WITH RESPECT TO EACH OF THE FORGOING
CATEGORIES, NAMES, ADDRESSES, TELEPHONE NUMBERS, EMAIL ADDRESSES, WEBSITE
ADDRESSES, DEMOGRAPHIC DATA, CALL HISTORIES, ORDER HISTORIES AND ALL OTHER
INFORMATION REQUIRED TO ORGANIZE, PROMOTE, PRODUCE AND MANAGE THE TRANSFERRED
BUSINESS (COLLECTIVELY, THE “PARTICIPANT LISTS” AND EACH PERSON SO IDENTIFIED, A
“PARTICIPANT”);

 

(VI)          ALL OF SELLER’S RIGHT, TITLE, AND INTEREST IN THE CONTRACTS SET
FORTH ON SCHEDULE 3.16 (COLLECTIVELY, THE “ASSUMED CONTRACTS”);

 

(VII)         ALL PRINTED OR ELECTRONIC MATERIALS (INCLUDING ON-LINE MATERIALS
AND CONTENT AND ON-LINE NEWSLETTERS AND PUBLICATIONS) RELATING TO THE
TRANSFERRED BUSINESS IN THE POSSESSION OF SELLER; AND

 

(VIII)        ALL OF SELLER’S AVAILABLE FINANCIAL RECORDS, CORRESPONDENCE, DATA,
FILES AND ALL OTHER BOOKS, RECORDS AND FILES RELATING TO THE TRANSFERRED
BUSINESS OR EMPLOYEES OF THE TRANSFERRED BUSINESS THAT ARE HIRED BY PURCHASER.

 


(B)           EXCLUDED ASSETS.  OTHER THAN THE ASSETS DESCRIBED IN
SECTION 2.1(A), ALL RIGHTS, INTERESTS AND ASSETS OF SELLER (COLLECTIVELY THE
“EXCLUDED ASSETS”) ARE TO BE RETAINED BY SELLER AND DO NOT CONSTITUTE
TRANSFERRED ASSETS.  THE EXCLUDED ASSETS INCLUDE, WITHOUT LIMITATION, (A) ALL
CASH OF SELLER ASSOCIATED WITH OR ATTRIBUTABLE TO BILLINGS OF SELLER’S ACCOUNTS
PRIOR TO CLOSING AND ALL CASH ON HAND OF SELLER, (B) THE AGRILEACH SOFTWARE,
(C) THE AGTRADER ASSETS, AND (D) BUSINESS OR OTHER RECORDS AND DOCUMENTS THAT
PERTAIN TO THE INTERNAL AFFAIRS BETWEEN THE SELLER AND/OR OTHER DIVISIONS OR
AFFILIATES OF SELLER AND TO EMPLOYEES OF SELLER NOT HIRED BY PURCHASER OR WHO DO
NOT CONSENT TO THE RELEASE OF SUCH RECORDS WHICH CONSTITUTE THEIR PERSONAL
EMPLOYMENT FILE.


 


(C)           ASSUMPTION OF LIABILITIES.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
SECTION 2.1(C), PURCHASER SHALL NOT ASSUME ANY LIABILITY OR OBLIGATION OF SELLER
RELATING TO THE TRANSFERRED BUSINESS OR THE TRANSFERRED ASSETS, REGARDLESS OF
WHETHER OR NOT A CLAIM HAS ARISEN AS OF THE CLOSING DATE, INCLUDING, WITHOUT
LIMITATION, ANY LIABILITY RESULTING FROM ANY CONTENT, INCLUDING ANY THIRD PARTY
OR ADVERTISER CONTENT (WHETHER PREPARED SOLELY BY SUCH THIRD PARTY OR ADVERTISER
OR WITH THE ASSISTANCE OF SELLER) ON THE WEBSITES PRIOR TO THE CLOSING DATE,
EXCEPT THAT PURCHASER SHALL ASSUME ALL OF SELLER’S LIABILITIES AND OBLIGATIONS
SET FORTH ON SCHEDULE 2.1(C), INCLUDING THOSE WHICH ARISE AFTER THE CLOSING
PURSUANT TO THE ASSUMED CONTRACTS.  THE LIABILITIES ASSUMED BY SELLER PURSUANT
TO THIS SECTION 2.1(C) ARE COLLECTIVELY REFERRED TO HEREIN AS THE “ASSUMED
LIABILITIES”).


 


(D)           RESERVATION OF RIGHTS.  NOTHING CONTAINED HEREIN, OTHER THAN THE
AGREEMENTS CONTAINED IN SECTION 5.7 (NON-COMPETE). SHALL PROHIBIT SELLER FROM
AND SELLER RESERVES THE RIGHT TO RETAIN AND CONTINUE TO USE ANY ASSETS THAT ARE
NOT TRANSFERRED ASSETS, INCLUDING, BUT NOT LIMITED TO, ALL DATABASES OF VENDORS,
SUPPLIERS, SUBSCRIBERS, CUSTOMERS,


 


7

--------------------------------------------------------------------------------



 


REGISTRANTS, INDUSTRY EXPERTS, PARTNERS, SPONSORS, ENDORSERS, USERS (INCLUDING
FEEDLOT OWNERS AND RANCHERS) IN THE CONDUCT OF ITS BUSINESSES WHICH ARE NOT
TRANSFERRED BUSINESSES HEREUNDER.


 


(E)


 


2.2           CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE CLOSING (THE “CLOSING”) OF THE PURCHASE AND SALE OF THE TRANSFERRED ASSETS
AND ASSUMPTION OF THE ASSUMED LIABILITIES AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY (COLLECTIVELY, THE “TRANSACTIONS”) SHALL TAKE PLACE
SIMULTANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT, AT THE OFFICES OF WILDMAN,
HARROLD, ALLEN & DIXON, LLP, 225 WEST WACKER DR., CHICAGO, IL 60606.  THE
CLOSING SHALL OCCUR ON JULY 15, 2008 (THE “CLOSING DATE”) AT 10:00 A.M. OR AT
SUCH OTHER TIME OR PLACE AS AGREED BY THE PARTIES.


 


2.3           PURCHASE PRICE.  THE TOTAL CASH CONSIDERATION PAYABLE BY PURCHASER
TO SELLER ON THE CLOSING DATE FOR THE TRANSFERRED ASSETS SHALL BE AN AMOUNT
EQUAL TO $800,000.00 (THE “PURCHASE PRICE”).  THE PURCHASE PRICE, LESS
$25,000.00, THE AMOUNT PAID BY PURCHASER TO SELLER AS A NON-REFUNDABLE DEPOSIT
ON JUNE 24, 2008, AND, LESS THE HOLDBACK AMOUNT (SUCH NET AMOUNT, THE “CLOSING
DATE PAYMENT AMOUNT”) SHALL BE PAID BY PURCHASER TO SELLER ON THE CLOSING DATE,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.


 


2.4           RESERVED.


 


2.5           HOLDBACK AMOUNT.


 


(A)           SUBJECT TO ANY REDUCTIONS IN THE HOLDBACK AMOUNT MADE IN
ACCORDANCE WITH SECTION 7.4 HEREOF, NO LATER THAN JANUARY 15, 2009, PURCHASER
SHALL PAY TO SELLER THE REMAINING HOLDBACK AMOUNT.  PURCHASER HEREBY AGREES TO
MAINTAIN THE HOLDBACK AMOUNT IN AN INTEREST BEARING DEPOSIT ACCOUNT IN THE NAME
OF PURCHASER WITH A FINANCIAL INSTITUTION REASONABLY AGREEABLE TO SELLER AND
PURCHASER (THE “HOLDBACK ACCOUNT”).  PURCHASER HEREBY AGREES THAT INTEREST ON
FUNDS IN THE HOLDBACK ACCOUNT SHALL ACCRUE FOR THE BENEFIT OF THE SELLER,
SUBJECT TO THE TERMS OF THIS AGREEMENT, AT A RATE OF INTEREST NOT LESS THAN THE
PRIME RATE.


 


2.6           ALLOCATION OF PURCHASE PRICE.  THE PARTIES AGREE THAT THE CLOSING
DATE PURCHASE PRICE IS BEING PAID FOR, AND SHALL BE ALLOCATED AMONG, THE
TRANSFERRED ASSETS AS SET FORTH ON EXHIBIT A, OR IN ACCORDANCE WITH SUCH OTHER
ALLOCATION AS THE PARTIES SHALL MUTUALLY AGREE NOT LATER THAN 60 DAYS AFTER THE
CLOSING DATE.


 


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF SELLER


 

Seller represents and warrants to Purchaser as follows:

 


3.1           ORGANIZATION AND AUTHORITY OF SELLER.  SELLER IS A CORPORATION
DULY INCORPORATED AND VALIDLY SUBSISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF COLORADO.  SELLER HAS ALL CORPORATE POWER AND AUTHORITY TO OWN ITS
ASSETS AND PROPERTIES AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING
CONDUCTED.  SELLER IS DULY QUALIFIED AS A FOREIGN ENTITY TO DO BUSINESS, AND IS
IN GOOD STANDING, IN EACH JURISDICTION WHERE THE FAILURE TO BE SO QUALIFIED
WOULD HAVE A MATERIAL ADVERSE EFFECT.  SELLER USES THE TRADE OR BUSINESS NAME OF
IMI GLOBAL, INC., IMI, INC.,

 

8

--------------------------------------------------------------------------------


 


CATTLENETWORK, CATTLESTORE, AGNETWORK AND SWINENETWORK AND SELLER AND IMI
GLOBAL, INC., IMI, INC., CATTLENETWORK, CATTLESTORE, AGNETWORK AND SWINENETWORK
ARE, FOR ALL PURPOSES, THE SAME ENTITY.  IMI GLOBAL, INC., IMI, INC.,
CATTLENETWORK, CATTLESTORE, AGNETWORK AND SWINENETWORK HAVE NO SEPARATE
EXISTENCE APART FROM SELLER.  ANY AND ALL REFERENCES TO IMI GLOBAL, INC.,
IMI, INC., CATTLENETWORK, CATTLESTORE, AGNETWORK AND SWINENETWORK IN ANY
TRANSFERRED ASSET, INCLUDING, BUT NOT LIMITED TO, IMI GLOBAL, INC., IMI, INC.,
CATTLENETWORK, CATTLESTORE, AGNETWORK AND SWINENETWORK BEING NAMED AS A PARTY TO
ANY ASSUMED CONTRACT, HAS THE SAME LEGAL EFFECT AND MEANING AS THOUGH SUCH
REFERENCE WAS TO SELLER.


 


3.2           [RESERVED].


 


3.3           AUTHORITY RELATIVE TO THIS AGREEMENT.  SELLER HAS THE RIGHT, POWER
AND CAPACITY TO EXECUTE AND DELIVER OR CAUSE TO BE DELIVERED EACH CERTIFICATE,
AGREEMENT, DOCUMENT OR OTHER INSTRUMENT TO BE EXECUTED AND DELIVERED BY SELLER
IN CONNECTION WITH THE TRANSACTIONS AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND
THEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
THE TRANSACTIONS HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON THE PART OF SELLER.  THIS AGREEMENT HAS BEEN, AND THE OTHER
DOCUMENTS CONTEMPLATED TO BE EXECUTED BY SELLER HEREBY WILL BE AS OF THE
CLOSING, DULY EXECUTED AND DELIVERED BY SELLER AND CONSTITUTE OR WILL CONSTITUTE
THE LEGAL, VALID AND BINDING OBLIGATION OF SELLER, ENFORCEABLE AGAINST SELLER IN
ACCORDANCE WITH THE TERMS HEREOF OR THEREOF, EXCEPT THAT SUCH ENFORCEABILITY
(A) MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS OF GENERAL APPLICABILITY
AFFECTING OR RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
(B) IS SUBJECT TO GENERAL PRINCIPLES OF EQUITY, WHETHER CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY.


 


3.4           CONSENTS AND APPROVALS; NO VIOLATIONS.  EXCEPT AS SET FORTH ON
SCHEDULE 3.4, NO FILING OR REGISTRATION WITH, OR NOTICE TO, AND NO PERMIT,
AUTHORIZATION, CONSENT OR APPROVAL OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON, INCLUDING ANY PARTY TO ANY ASSUMED CONTRACT, IS NECESSARY OR REQUIRED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER OR FOR
THE CONSUMMATION BY SELLER OF THE TRANSACTIONS.  NEITHER THE EXECUTION OR
DELIVERY OF THIS AGREEMENT BY SELLER NOR THE PERFORMANCE OF THIS AGREEMENT NOR
THE CONSUMMATION OF THE TRANSACTIONS WILL (A)  CONFLICT WITH OR RESULT IN ANY
BREACH OF ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF SELLER, (B) 
CONSTITUTE A DEFAULT OR EVENT OF DEFAULT UNDER ANY ASSUMED CONTRACT OR ANY OTHER
CONTRACT OF SELLER (C)  VIOLATE ANY ORDER, WRIT, INJUNCTION, DECREE, STATUTE,
RULE OR REGULATION APPLICABLE TO THE TRANSFERRED ASSETS OR GIVE ANY GOVERNMENTAL
AUTHORITY THE RIGHT TO CHALLENGE THE TRANSACTIONS OR TO EXERCISE ANY REMEDY OR
TO OBTAIN ANY RELIEF TO WHICH PURCHASER OR THE TRANSFERRED ASSETS MAY BE
SUBJECT, (D) CAUSE ANY OF THE TRANSFERRED ASSETS TO BE REASSESSED OR REVALUED BY
ANY TAXING AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY, (E) CONTRAVENE, CONFLICT
WITH, OR RESULT IN A VIOLATION OR BREACH OF ANY PROVISION OF, OR GIVE ANY PERSON
THE RIGHT TO DECLARE A DEFAULT OR EXERCISE ANY REMEDY UNDER, OR TO ACCELERATE
THE MATURITY OR PERFORMANCE OF, OR TO CANCEL, TERMINATE, OR MODIFY, OR AFFECT
THE ENFORCEABILITY OF ANY ASSUMED CONTRACT OR ANY OTHER CONTRACT OF SELLER, OR
(F) RESULT IN THE IMPOSITION OR CREATION OF ANY LIEN UPON OR WITH RESPECT TO THE
TRANSFERRED ASSETS.


 


3.5           TITLE TO TRANSFERRED ASSETS; LIENS.  SELLER HAS GOOD AND VALID
TITLE TO, OR, IN THE CASE OF LEASED OR LICENSED PROPERTIES AND ASSETS, VALID
LEASEHOLD OR LICENSED INTERESTS IN, ALL OF THE TRANSFERRED ASSETS; IN EACH CASE
SUBJECT TO NO LIENS.

 

9

--------------------------------------------------------------------------------


 


3.6           ABSENCE OF CERTAIN EVENTS.  SINCE JUNE 17, 2008, THE TRANSFERRED
BUSINESS HAS BEEN OPERATED IN THE ORDINARY COURSE.  EXCEPT AS DISCLOSED BY THE
FINANCIAL STATEMENTS OR AS OTHERWISE SPECIFICALLY CONTEMPLATED BY THIS
AGREEMENT, THERE HAS NOT BEEN SINCE JUNE 17, 2008:


 


(A)           ANY AMENDMENT OR CHANGE TO THE ORGANIZATIONAL DOCUMENTS OF SELLER;


 


(B)           ANY AMENDMENT OR TERMINATION OF ANY ASSUMED CONTRACT;


 


(C)           EXCEPT AS REQUIRED BY GAAP, ANY CHANGE IN THE ACCOUNTING POLICIES
OR PRACTICES OF SELLER;


 


(D)           ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER COVERED BY INSURANCE OR
NOT, OF ANY TRANSFERRED ASSET;


 


(E)           ANY BORROWING, AGREEMENT TO BORROW FUNDS OR ASSUMPTION,
ENDORSEMENT OR GUARANTEE OF INDEBTEDNESS BY SELLER OR ANY TERMINATION OR
AMENDMENT OF ANY EVIDENCE OF INDEBTEDNESS, CONTRACT, AGREEMENT, DEED, MORTGAGE,
LEASE, LICENSE OR OTHER INSTRUMENT, COMMITMENT OR AGREEMENT TO WHICH THE
TRANSFERRED ASSETS ARE BOUND, OTHER THAN IN THE ORDINARY COURSE;


 


(F)            ANY LIEN IMPOSED ON ANY TRANSFERRED ASSET;


 


(G)           ANY COMMENCEMENT, NOTICE RECEIVED BY SELLER, OR, TO THE KNOWLEDGE
OF SELLER, THREAT OF ANY LAWSUIT, ARBITRATION OR PROCEEDING AGAINST OR
INVESTIGATION OF SELLER;


 


(H)           ANY MATERIAL ADVERSE EFFECT; OR


 


(I)            ANY COMMITMENT OR AGREEMENT TO DO ANY OF THE FOREGOING.


 


3.7           FINANCIAL STATEMENTS.  SCHEDULE 3.7 SETS FORTH TRUE, CORRECT AND
COMPLETE COPIES OF (A) THE AUDITED CONSOLIDATED BALANCE SHEETS OF SELLER AS OF
DECEMBER 31, 2007 AND DECEMBER 31, 2006 AND THE AUDITED CONSOLIDATED INCOME
STATEMENT OF SELLER FOR THE FISCAL YEARS THEN-ENDED AND (B) THE UNAUDITED
CONSOLIDATED BALANCE SHEETS FOR EACH TRANSFERRED BUSINESS AS OF JUNE 30, 2008
AND THE UNAUDITED CONSOLIDATED INCOME STATEMENT FOR EACH TRANSFERRED BUSINESS AS
OF JUNE 30, 2008 (COLLECTIVELY, THE “FINANCIAL STATEMENTS”).  THE FINANCIAL
STATEMENTS WERE DERIVED FROM THE ACCOUNTING BOOKS AND RECORDS OF SELLER.  THE
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A
CONSISTENT BASIS THROUGHOUT THE PERIODS INDICATED, AND FAIRLY PRESENT THE
FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF SELLER AS OF THE RELEVANT
DATES AND FOR THE RELEVANT PERIODS IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH
GAAP.


 


3.8           BOOKS AND RECORDS.  SELLER MAINTAINS ACCURATE BOOKS OF ACCOUNT,
MINUTE BOOKS, STOCK RECORD BOOKS, AND OTHER RECORDS (ALL OF WHICH HAVE BEEN MADE
AVAILABLE TO PURCHASER) REFLECTING ITS RESPECTIVE ASSETS AND LIABILITIES AND
MAINTAINS PROPER AND ADEQUATE INTERNAL ACCOUNTING CONTROLS, WHICH PROVIDE
ASSURANCE THAT (A) TRANSACTIONS ARE EXECUTED WITH MANAGEMENT’S AUTHORIZATION,
(B) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF THE
FINANCIAL STATEMENTS OF SELLER AND TO MAINTAIN ACCOUNTABILITY FOR SELLER’S
ASSETS, (C) ACCESS TO SELLER’S ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH
MANAGEMENT’S AUTHORIZATION, (D) THE REPORTING OF SELLER’S ASSETS IS COMPARED
WITH EXISTING ASSETS AT REGULAR INTERVALS, AND (E) ACCOUNTS,

 

10

--------------------------------------------------------------------------------


 


NOTES AND OTHER RECEIVABLES AND INVENTORY ARE RECORDED ACCURATELY, AND PROPER
AND ADEQUATE PROCEDURES ARE IMPLEMENTED TO EFFECT THE COLLECTION THEREOF ON A
CURRENT AND TIMELY BASIS.


 


3.9           LITIGATION.  THERE ARE NO CIVIL, CRIMINAL OR ADMINISTRATIVE
ACTIONS, SUITS, CLAIMS, HEARINGS, ARBITRATIONS, PROCEEDINGS OR INVESTIGATIONS
PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED, AGAINST OR RELATING TO
SELLER OR THE TRANSFERRED ASSETS, AT LAW OR IN EQUITY, OR BEFORE ANY
GOVERNMENTAL AUTHORITY, WHICH, IF DETERMINED OR RESOLVED ADVERSELY TO SELLER OR
THE TRANSFERRED ASSETS IN ACCORDANCE WITH THE PLAINTIFFS’ DEMANDS, HAVE A
MATERIAL ADVERSE EFFECT.  NEITHER THE TRANSFERRED BUSINESS NOR THE TRANSFERRED
ASSETS ARE SUBJECT TO ANY AWARD, DECISION, INJUNCTION, JUDGMENT, ORDER, RULING,
SUBPOENA, OR VERDICT ENTERED, ISSUED, MADE, OR RENDERED BY ANY COURT,
ADMINISTRATIVE AGENCY, OR OTHER GOVERNMENTAL AUTHORITY OR BY ANY ARBITRATOR.


 


3.10         TAX MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 3.10, (A) ALL INCOME
TAX AND OTHER MATERIAL TAX RETURNS OTHER THAN THE FEDERAL AND STATE CORPORATE
INCOME TAX RETURNS FOR DECEMBER 31, 2007 WHICH WILL BE FILED BY THE EXTENDED DUE
DATE OF SEPTEMBER 15, 2008, STATEMENTS, REPORTS AND FORMS (COLLECTIVELY, THE
“RETURNS”) THAT ARE REQUIRED TO BE FILED WITH ANY TAXING AUTHORITY ON OR BEFORE
THE CLOSING DATE WITH RESPECT TO ANY TAX PERIOD ENDING ON OR BEFORE THE CLOSING
DATE (“PRE-CLOSING TAX PERIOD”) BY SELLER HAS BEEN, OR WILL BE, TIMELY FILED ON
OR BEFORE THE CLOSING DATE; (B) SELLER HAS TIMELY PAID ALL TAXES SHOWN AS DUE
AND PAYABLE ON THE RETURNS THAT HAVE BEEN FILED; (C) THE RETURNS THAT HAVE BEEN
FILED ARE TRUE, CORRECT AND COMPLETE; (D) NO TAX SHARING AGREEMENT, TAX SHARING
ARRANGEMENT OR TAX INDEMNIFICATION AGREEMENT EXISTS BETWEEN SELLER AND ANY OTHER
PERSON; (E) THERE IS NO ACTION, SUIT, PROCEEDING, INVESTIGATION, AUDIT OR CLAIM
NOW PROPOSED OR PENDING AGAINST OR WITH RESPECT TO SELLER IN RESPECT OF ANY TAX;
AND (F) SELLER HAS NOT WAIVED ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR
AGREED TO ANY EXTENSION OF TIME WITH RESPECT TO A TAX ASSESSMENT OR DEFICIENCY.


 


3.11         LIABILITIES.  NEITHER THE TRANSFERRED ASSETS NOR THE TRANSFERRED
BUSINESS ARE SUBJECT TO ANY OUTSTANDING CLAIMS, LIABILITIES OR INDEBTEDNESS,
ACCRUED, CONTINGENT OR OTHERWISE, AND WHETHER  DUE OR TO BECOME DUE, EXCEPT
PURSUANT TO THE ASSUMED CONTRACTS.


 


3.12         COMPLIANCE WITH LAW  SCHEDULE 3.12 SETS FORTH ALL PERMITS POSSESSED
BY SELLER AND ASSIGNED BY SELLER TO PURCHASER IN CONNECTION WITH THE TRANSFERRED
BUSINESS.  SELLER HOLDS ALL PERMITS NECESSARY FOR THE LAWFUL CONDUCT OF THE
TRANSFERRED BUSINESS IN THE JURISDICTIONS IN WHICH SELLER CONDUCTS BUSINESS, AND
IS IN COMPLIANCE WITH THE TERMS OF SUCH PERMITS, EXCEPT TO THE EXTENT THAT THE
FAILURE TO HOLD SUCH PERMITS OR COMPLY WITH THE TERMS OF SUCH PERMITS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  SELLER IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH, AND IS NOT IN MATERIAL VIOLATION OF,
ANY LAW.  NO INVESTIGATION OR REVIEW BY ANY GOVERNMENTAL AUTHORITY WITH RESPECT
TO SELLER IS PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED, NOR, TO THE
KNOWLEDGE OF SELLER, HAS ANY GOVERNMENTAL AUTHORITY INDICATED AN INTENTION TO
CONDUCT THE SAME, NOR IS SELLER SUBJECT TO ANY CONSENT DECREE.


 


3.13         SELLER EMPLOYEES.  SCHEDULE 3.13 SETS FORTH A CORRECT AND COMPLETE
LISTING OF ALL EMPLOYEES OF SELLER EMPLOYED IN CONNECTION WITH THE TRANSFERRED
BUSINESS (THE “SELLER EMPLOYEES”).  NO SELLER EMPLOYEE IS IN MATERIAL VIOLATION
OF ANY TERM OF ANY EMPLOYMENT CONTRACT, PATENT DISCLOSURE AGREEMENT,
NON-COMPETITION AGREEMENT, OR ANY RESTRICTIVE COVENANT TO SELLER OR ANY FORMER
EMPLOYER RELATING TO (A) THE RIGHT OF ANY SUCH SELLER EMPLOYEE TO BE EMPLOYED BY
SELLER OR PURCHASER BECAUSE OF THE NATURE OF THE BUSINESS CONDUCTED BY SELLER OR

 

11

--------------------------------------------------------------------------------


 


PURCHASER OR (B) THE USE OF TRADE SECRETS OR PROPRIETARY INFORMATION OF OTHERS. 
THE SELLER IS NOT A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT WITH ANY LABOR
UNION AND THE SELLER HAS NO KNOWLEDGE OF ANY CURRENT UNION ORGANIZING ACTIVITY
AMONG ITS EMPLOYEES.  THERE ARE NO LABOR PRACTICE COMPLAINTS AGAINST THE SELLER
PENDING BEFORE ANY AGENCY IN CONNECTION WITH THE VIOLATION OF ANY LAW RESPECTING
EMPLOYMENT, EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT OR WAGES
AND HOURS OR ENGAGING IN ANY UNLAWFUL LABOR PRACTICES.  WAGES, VACATION PAY,
BONUSES, BENEFITS, AND COMMISSIONS EARNED BY EMPLOYEES UP TO THE CLOSING DATE
AND ALL PENSION PLAN CONTRIBUTIONS, WORKERS COMPENSATION PREMIUMS AND OTHER
AMOUNTS REQUIRED TO BE WITHHELD AND/OR PAID BY THE SELLER IN RESPECT OF THE
SELLER EMPLOYEES UP TO THE CLOSING DATE WILL BE PAID BY THE SELLER UP TO AND
INCLUDING THE CLOSING DATE.  PURCHASER SHALL NOT BE LIABLE FOR ANY AMOUNTS TO
WHICH SELLER EMPLOYEES ARE OR MAY BE ENTITLED IN CONNECTION WITH THEIR
EMPLOYMENT WITH SELLER.


 


3.14         FEES AND EXPENSES OF BROKERS AND OTHERS.  SELLER (A) IS NOT
DIRECTLY OR INDIRECTLY OBLIGATED TO PAY ANY BROKERS’ OR FINDERS’ FEES OR ANY
SIMILAR FEES IN CONNECTION WITH THE TRANSACTIONS, AND (B) HAS NOT RETAINED ANY
OTHER BROKER OR OTHER SIMILAR INTERMEDIARY TO ACT DIRECTLY OR INDIRECTLY ON ITS
BEHALF IN CONNECTION WITH THE TRANSACTIONS.


 


3.15         INTELLECTUAL PROPERTY.


 


(A)           FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
FOLLOWING DEFINITIONS:


 


(I)            “INTELLECTUAL PROPERTY” MEANS ANY OR ALL OF THE FOLLOWING AND ALL
RIGHTS IN, ARISING OUT OF OR ASSOCIATED THEREWITH: (A) ALL COPYRIGHTS, COPYRIGHT
REGISTRATIONS AND APPLICATIONS THEREFOR, RIGHTS IN WORKS OF AUTHORSHIP AND ALL
OTHER RIGHTS CORRESPONDING THERETO THROUGHOUT THE WORLD, INCLUDING ALL
COPYRIGHTABLE WORKS, RIGHTS IN DATABASES, DATA COLLECTIONS, “MORAL” RIGHTS, AND
MASK WORKS, (“COPYRIGHTS”); (B) ALL INVENTIONS (WHETHER PATENTABLE OR NOT),
INVENTION DISCLOSURES, DISCOVERIES, IMPROVEMENTS, INVENTOR’S NOTES, IDEAS,
TESTING INFORMATION, RESEARCH AND DEVELOPMENT INFORMATION, TRADE SECRETS,
PROPRIETARY INFORMATION, KNOW HOW, TECHNOLOGY, TECHNICAL DATA, SPECIFICATIONS,
DESIGNS, PLANS, PROPOSALS, SUPPLIER LISTS AND CUSTOMER LISTS AND ALL
DOCUMENTATION RELATING TO ANY OF THE FOREGOING AND CORRESPONDING RIGHTS IN
CONFIDENTIAL INFORMATION AND OTHER NON-PUBLIC INFORMATION (“TRADE SECRETS”);
(C) ALL TRADEMARKS, TRADE NAMES, SERVICE MARKS, TRADE DRESS, DESIGNS AND LOGOS,
TAG LINES, DOMAIN NAMES INDICATING THE SOURCE OF GOODS OR SERVICES, AND OTHER
INDICIA OF COMMERCIAL SOURCE OR ORIGIN (WHETHER REGISTERED, COMMON LAW,
STATUTORY OR OTHERWISE) AND ALL REGISTRATIONS AND APPLICATIONS FOR REGISTRATION
THEREOF AND ALL OTHER RIGHTS CORRESPONDING THERETO THROUGHOUT THE WORLD
(“MARKS”); (D) ALL BUSINESS AND MARKETING PLANS, MARKET SURVEYS, MARKET KNOW-HOW
AND CUSTOMER LISTS AND INFORMATION, DATABASES, DATA COLLECTIONS AND CONTENT AND
ALL RIGHTS THEREIN, THROUGHOUT THE WORLD; (E) ALL INTERNET ELECTRONIC ADDRESSES,
DOMAIN NAMES, UNIFORM RESOURCE LOCATORS AND OTHER INTERNET OR SIMILAR ADDRESSES
OR IDENTIFIERS, AND REGISTRATIONS THEREOF (“DOMAIN NAMES”); (F) ALL BUSINESS
NAMES AND ASSUMED NAMES (WHETHER REGISTERED, COMMON LAW, STATUTORY OR OTHERWISE)
(“BUSINESS NAMES”); (A) ALL WEBSITES; (H) ALL SOFTWARE; AND (I) ANY SIMILAR,
CORRESPONDING OR EQUIVALENT RIGHTS TO ANY OF THE FOREGOING ANY WHERE IN THE
WORLD.

 

12

--------------------------------------------------------------------------------



 


(II)           “TRANSFERRED INTELLECTUAL PROPERTY” SHALL MEAN ANY AND ALL
INTELLECTUAL PROPERTY THAT IS OWNED OR USED BY SELLER SOLELY IN CONNECTION WITH
THE OPERATION OF THE TRANSFERRED BUSINESS, AS IS SET FORTH ON SCHEDULE 3.15(B). 
TRANSFERRED INTELLECTUAL PROPERTY SHALL NOT INCLUDE INTELLECTUAL PROPERTY WHICH
IS OWNED AND USED BY SELLER IN CONNECTION WITH THE OPERATION OF SELLER BUSINESS,
INCLUDING, BUT NOT LIMITED TO, THE AGTRADER ASSETS OR THE AGRILEACH SOFTWARE.


 


(III)          “REGISTERED INTELLECTUAL PROPERTY” SHALL MEAN ALL UNITED STATES,
INTERNATIONAL AND FOREIGN: (A) REGISTERED MARKS AND, RENEWALS AND APPLICATIONS;
(B) REGISTERED COPYRIGHTS AND APPLICATIONS; (C) ALL REGISTERED BUSINESS NAMES
(“REGISTERED BUSINESS NAMES”) AND (D) REGISTERED DOMAIN NAMES AND ANY
APPLICATION, CERTIFICATE, FILING, REGISTRATION OR OTHER DOCUMENT ISSUED, FILED
WITH, OR RECORDED BY ANY GOVERNMENTAL AUTHORITY.


 


(B)           SCHEDULE 3.15(B) SETS FORTH A TRUE, CORRECT AND COMPLETE LIST OF
ALL (I) REGISTERED INTELLECTUAL PROPERTY (INCLUDING MARKS, COPYRIGHTS,
REGISTERED BUSINESS NAMES AND TRANSFERRED DOMAIN NAMES) USED IN CONNECTION WITH
THE TRANSFERRED BUSINESS (THE “SELLER REGISTERED INTELLECTUAL PROPERTY”);
(II) APPLICATIONS TO REGISTER ANY TRANSFERRED INTELLECTUAL PROPERTY; (III) ALL
UNREGISTERED INTELLECTUAL PROPERTY USED IN CONNECTION WITH THE TRANSFERRED
BUSINESS AND (IV) PROCEEDINGS OR ACTIONS BEFORE ANY COURT, TRIBUNAL (INCLUDING
THE U.S. PATENT AND TRADEMARK OFFICE (THE “PTO”) AND ANY EQUIVALENT AUTHORITY
ANYWHERE IN THE WORLD) RELATED TO ANY OF THE SELLER REGISTERED INTELLECTUAL
PROPERTY.  FOR EACH LISTED ITEM, SCHEDULE 3.15(B) INDICATES, AS APPLICABLE, THE
OWNER OF THAT INTELLECTUAL PROPERTY, THE COUNTRIES IN WHICH SUCH INTELLECTUAL
PROPERTY IS REGISTERED, THE REGISTRATION NUMBER, AND THE FILING AND EXPIRATION
DATES THEREOF.


 


(C)           [RESERVED].


 


(D)           ALL OF THE TRANSFERRED INTELLECTUAL PROPERTY IS WHOLLY AND
EXCLUSIVELY OWNED BY THE SELLER FREE AND CLEAR OF ALL OPTIONS, RIGHTS, LICENSES,
RESTRICTIONS OR LIENS.


 


(E)           OTHER THAN THE ASSUMED CONTRACTS, NEITHER THE SELLER NOR ANY OF
ITS SUBSIDIARIES IS A PARTY TO ANY OTHER CONTRACT WITH RESPECT TO ANY
TRANSFERRED INTELLECTUAL PROPERTY.


 


(F)            EXCEPT FOR THE WARRANTIES AND INDEMNITIES CONTAINED IN THOSE
ASSUMED CONTRACTS, NEITHER SELLER NOR ITS SUBSIDIARIES HAS AGREED TO, OR ASSUMED
ANY OBLIGATION OR DUTY TO WARRANT, INDEMNIFY, REIMBURSE, HOLD HARMLESS, GUARANTY
OR OTHERWISE ASSUME OR INCUR ANY OBLIGATION OR LIABILITY OR PROVIDE A RIGHT OF
RECOURSE WITH RESPECT TO THE INFRINGEMENT, VIOLATION OR MISAPPROPRIATION OF THE
INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON CAUSED BY SELLER’S USE OF THE
TRANSFERRED INTELLECTUAL PROPERTY.


 


(G)           [RESERVED].


 


(H)           ALL TRANSFERRED INTELLECTUAL PROPERTY (I) WAS CREATED SOLELY BY
EITHER (A) EMPLOYEES, AND NOT BY ANY AGENT OR INDEPENDENT CONTRACTOR, OF THE
SELLER ACTING WITHIN THE SCOPE OF THEIR EMPLOYMENT WHO HAVE VALIDLY AND
IRREVOCABLY ASSIGNED ALL OF THEIR RIGHTS, INCLUDING INTELLECTUAL PROPERTY
RIGHTS, TO THE SELLER OR (B) OTHER PERSONS WHO HAVE VALIDLY AND

 

13

--------------------------------------------------------------------------------


 


IRREVOCABLY ASSIGNED ALL OF THEIR RIGHTS, INCLUDING INTELLECTUAL PROPERTY
RIGHTS, TO THE SELLER, AND NO OTHER PERSON OWNS OR HAS ANY RIGHTS TO ANY PORTION
OF SUCH INTELLECTUAL PROPERTY OR (II) WAS PURCHASED FROM PERSONS THAT OWNED
AND/OR CREATED SUCH INTELLECTUAL PROPERTY AND WHO HAD VALIDLY AND IRREVOCABLY
ASSIGNED ALL OF THEIR RIGHTS, INCLUDING INTELLECTUAL PROPERTY RIGHTS, TO THE
SELLER, AND NO OTHER PERSON OWNS OR HAS ANY RIGHTS TO ANY PORTION OF SUCH
INTELLECTUAL PROPERTY.  ALL TRANSFERRED INTELLECTUAL PROPERTY IS THE SUBJECT OF
A VALID AND ENFORCEABLE NON-COMPETE AGREEMENT PROVIDING THAT THE CREATOR OF SUCH
TRANSFERRED INTELLECTUAL PROPERTY MAY NOT CREATE, OWN, OR MANAGE ANY
INTELLECTUAL PROPERTY THAT COMPETES WITH THE TRANSFERRED INTELLECTUAL PROPERTY,
AND SUCH NON-COMPETE AGREEMENTS MAY BE ASSIGNED TO PURCHASER WITHOUT THE CONSENT
OF SUCH CREATOR.


 


(I)            NEITHER THE SELLER NOR ANY OF ITS SUBSIDIARIES HAS TRANSFERRED
OWNERSHIP OF, OR GRANTED ANY EXCLUSIVE LICENSE OF OR EXCLUSIVE RIGHT TO USE, OR
AUTHORIZED THE RETENTION OF ANY EXCLUSIVE RIGHTS IN OR TO JOINT OWNERSHIP OF,
ANY TRANSFERRED INTELLECTUAL PROPERTY TO ANY OTHER PERSON.


 


(J)            AS OF THE CLOSING, ALL TRANSFERRED INTELLECTUAL PROPERTY WILL BE
FULLY TRANSFERABLE AND ALIENABLE BY PURCHASER WITHOUT RESTRICTION AND WITHOUT
PAYMENT OF ANY KIND OR OTHER RIGHTS GRANTED TO ANY PERSON.  UPON CLOSING,
PURCHASER SHALL SUCCEED TO ALL OF THE TRANSFERRED INTELLECTUAL PROPERTY RIGHTS
NECESSARY FOR THE CONDUCT OF THE TRANSFERRED BUSINESS AND ALL OF THOSE RIGHTS
SHALL BE EXERCISABLE BY PURCHASER TO THE SAME EXTENT AS BY SELLER AND ITS
SUBSIDIARIES PRIOR TO CLOSING.


 


(K)           THE OPERATION OF THE TRANSFERRED BUSINESS DOES NOT INFRINGE OR
MISAPPROPRIATE THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON, VIOLATE THE
RIGHTS OF ANY OTHER PERSON (INCLUDING RIGHTS TO PRIVACY OR PUBLICITY), OR
CONSTITUTE UNFAIR COMPETITION OR TRADE PRACTICES UNDER THE LAWS OF ANY
JURISDICTION.  NEITHER THE SELLER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
WRITTEN NOTICE FROM ANY THIRD PARTY CLAIMING THAT THE OPERATION OR SALE OF ANY
TRANSFERRED INTELLECTUAL PROPERTY INFRINGES, VIOLATES OR MISAPPROPRIATES THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY OR CONSTITUTES UNFAIR
COMPETITION OR TRADE PRACTICES UNDER THE LAWS OF ANY JURISDICTION, NOR IS THERE
ANY BASIS FOR THOSE CLAIMS.


 


(L)            THERE ARE NO FACTS OR CIRCUMSTANCES THAT WOULD RENDER ANY
TRANSFERRED INTELLECTUAL PROPERTY INVALID OR UNENFORCEABLE.  EXCEPT AS SET FORTH
IN SCHEDULE 3.15(L), EACH ITEM OF SELLER REGISTERED INTELLECTUAL PROPERTY IS
VALID AND SUBSISTING, AND ALL NECESSARY REGISTRATION, MAINTENANCE AND RENEWAL
FEES IN CONNECTION WITH THAT SELLER REGISTERED INTELLECTUAL PROPERTY HAVE BEEN
PAID AND ALL NECESSARY DOCUMENTS AND CERTIFICATES IN CONNECTION WITH THAT SELLER
REGISTERED INTELLECTUAL PROPERTY HAVE BEEN FILED WITH THE RELEVANT PATENT,
COPYRIGHT, TRADEMARK OR OTHER AUTHORITIES IN THE UNITED STATES OR NON-U.S.
JURISDICTIONS, AS THE CASE MAY BE, FOR THE PURPOSES OF OBTAINING AND MAINTAINING
THAT SELLER REGISTERED INTELLECTUAL PROPERTY.  WITHOUT LIMITATION, THERE IS NO
INFORMATION AND THERE ARE NO MATERIALS, FACTS, OR CIRCUMSTANCES THAT WOULD
RENDER ANY OF THE SELLER REGISTERED INTELLECTUAL PROPERTY INVALID OR
UNENFORCEABLE, OR WOULD ADVERSELY EFFECT ANY PENDING APPLICATION FOR ANY SELLER
REGISTERED INTELLECTUAL PROPERTY, AND NEITHER THE SELLER NOR ANY OF ITS
SUBSIDIARIES HAS MISREPRESENTED, OR FAILED TO DISCLOSE, AND, THERE HAS BEEN NO
MISREPRESENTATION OR FAILURE TO DISCLOSE, ANY FACT OR CIRCUMSTANCE IN ANY
APPLICATION FOR ANY SELLER REGISTERED INTELLECTUAL PROPERTY THAT WOULD
CONSTITUTE FRAUD OR A MISREPRESENTATION WITH RESPECT TO THAT APPLICATION OR THAT
WOULD OTHERWISE

 

14

--------------------------------------------------------------------------------



 


AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY SELLER REGISTERED INTELLECTUAL
PROPERTY.  EXCEPT AS SET FORTH IN SCHEDULE 3.15(L), THERE ARE NO ACTIONS THAT
MUST BE TAKEN BY THE SELLER WITHIN 60 DAYS AFTER THE CLOSING DATE, INCLUDING THE
PAYMENT OF ANY REGISTRATION, MAINTENANCE OR RENEWAL FEES OR THE FILING OF ANY
DOCUMENTS, APPLICATIONS OR CERTIFICATE FOR THE PURPOSES OF MAINTAINING,
PERFECTING OR PRESERVING OR RENEWING ANY SELLER REGISTERED INTELLECTUAL
PROPERTY.


 


(M)          THERE IS, AND HAS BEEN, NO PENDING, DECIDED OR SETTLED OPPOSITION,
INTERFERENCE, REEXAMINATION, INJUNCTION, LAWSUIT, PROCEEDING, HEARING,
INVESTIGATION, COMPLAINT, ARBITRATION, MEDIATION, DEMAND, DECREE, OR ANY OTHER
DISPUTE, DISAGREEMENT, OR CLAIM (“DISPUTE”) RELATED TO THE TRANSFERRED
INTELLECTUAL PROPERTY, NOR, HAS ANY DISPUTE BEEN THREATENED, CHALLENGING THE
LEGALITY, VALIDITY, ENFORCEABILITY OR OWNERSHIP OF ANY TRANSFERRED INTELLECTUAL
PROPERTY.  NO CIRCUMSTANCES OR GROUNDS EXIST THAT WOULD GIVE RISE TO A DISPUTE
RELATED TO THE TRANSFERRED INTELLECTUAL PROPERTY.  NEITHER THE SELLER NOR ANY OF
ITS SUBSIDIARIES HAS SENT ANY NOTICE OF ANY DISPUTE AND, THERE EXISTS NO
CIRCUMSTANCES OR GROUNDS UPON WHICH THE SELLER COULD ASSERT ANY DISPUTE.  NO
TRANSFERRED INTELLECTUAL PROPERTY IS SUBJECT TO ANY OUTSTANDING INJUNCTION,
JUDGMENT, ORDER, DECREE, RULING CHARGE, SETTLEMENT OR OTHER DISPOSITION OF ANY
DISPUTE.


 


(N)           NO INTELLECTUAL PROPERTY THAT IS OR WAS TRANSFERRED INTELLECTUAL
PROPERTY HAS BEEN PERMITTED TO LAPSE OR ENTER THE PUBLIC DOMAIN.


 


(O)           THE PARTIES AGREE THAT THE SOFTWARE THAT IS INCLUDED IN THE
TRANSFERRED ASSETS, SOURCE CODES FOR SOFTWARE THAT IS INCLUDED IN THE
TRANSFERRED ASSETS, DOCUMENTATION FOR THE SOFTWARE THAT IS INCLUDED IN THE
TRANSFERRED ASSETS AND OBJECT CODES FOR SOFTWARE THAT IS INCLUDED IN THE
TRANSFERRED ASSETS ARE COLLECTIVELY REFERRED TO AS THE “SELLER SOFTWARE.” 
SELLER HEREBY CONFIRMS THAT SELLER HAS UP TO DATE, COMPLETE SOURCE CODE OR
EQUIVALENT HIGH LEVEL CODE IN OTHER PROGRAMMING LANGUAGES (“SOURCE CODE”) FOR
THE SELLER SOFTWARE.  ALL SOURCE CODE IS COMPLETE TO THE DEGREE THAT IT CONTAINS
ALL NECESSARY NOTATIONS TO RE-COMPILE A COMPLETE VERSION OF ALL SELLER-DEVELOPED
APPLICATIONS.  SELLER OWNS ALL RIGHTS OF EVERY KIND AND NATURE, IN ANY AND ALL
MEDIA NOW OR HEREAFTER KNOWN, IN AND TO THE SELLER SOFTWARE.  NO “OPEN SOURCE”
SOFTWARE HAS EVER BEEN DISTRIBUTED IN CONJUNCTION WITH OR AS PART OF THE SELLER
SOFTWARE.  SELLER HAS ALL RIGHTS OF OWNERSHIP WITH RESPECT TO THE SELLER
SOFTWARE, INCLUDING THE RIGHTS OF ADAPTATION AND EXPLOITATION BY ANY MEANS AND
MEDIA, NOW OR HEREAFTER KNOWN, WITHOUT OBLIGATION TO ANY OTHER PERSON.  NO
ROYALTY OR OTHER FEE OF ANY KIND IS PAYABLE BY SELLER FOR THE REPRODUCTION,
ADAPTATION, DISTRIBUTION, PUBLIC PERFORMANCE, DISPLAY OR OTHER EXPLOITATION OF
THE SELLER SOFTWARE.  NONE OF THE SELLER SOFTWARE INFRINGES OR OTHERWISE
VIOLATES THE RIGHTS, INCLUDING INTELLECTUAL PROPERTY RIGHTS, OF ANY OTHER PERSON
AND THERE ARE NO PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED,
AND NO CLAIM HAS BEEN RECEIVED BY SELLER ALLEGING INFRINGEMENT OR VIOLATION WITH
RESPECT TO THE SELLER SOFTWARE.  EXCEPT AS SET FORTH ON SCHEDULE 3.15(O), THERE
IS NO VIOLATION BY OTHERS OF ANY RIGHT OF SELLER WITH RESPECT TO THE SELLER
SOFTWARE.  THE SELLER SOFTWARE (AND ALL RELATED SYSTEMS, SERVERS AND DATABASES):


 


(I)            ARE BACKED-UP AND SUBJECT TO THE SECURITY AND DISASTER RECOVERY
PROCEDURES SET FORTH IN SCHEDULE 3.15(O);


 


(II)           ARE COMPLIANT WITH CURRENT INDUSTRY STANDARDS FOR THE INDUSTRIES
IN WHICH THE TRANSFERRED BUSINESS OPERATES;


 


15

--------------------------------------------------------------------------------



 


(III)          ARE ACCOMPANIED BY THE REPAIR, DEBUGGING AND OTHER SOFTWARE TOOLS
USED BY SELLER TO MAINTAIN, ADAPT AND UPDATE IT; TO THE EXTENT SUCH TOOLS ARE
PROPRIETARY TO SELLER, THEY ARE SUBJECT TO THE REPRESENTATIONS AND WARRANTIES
RELATED TO OWNED SELLER SOFTWARE SET FORTH IN THIS SECTION 3.15(O); TO THE
EXTENT SUCH TOOLS ARE PRODUCTS OF A THIRD PARTY, THEY ARE READILY AVAILABLE AT
REASONABLE COST; AND


 


(IV)          SELLER FULLY COMPLIES WITH ALL APPLICABLE LAWS GOVERNING THE
OBTAINING, INPUTTING, STORAGE, COMPILATION, MANIPULATION, ACCESS TO AND
DISTRIBUTION OF ANY INDIVIDUAL OR PERSONAL DATA AND ADEQUATE SYSTEMS AND
SAFEGUARDS ARE IN PLACE TO MONITOR SUCH COMPLIANCE ON AN ONGOING BASIS, AS
SPECIFIED IN SCHEDULE 3.15(O).


 


(P)           [RESERVED]


 


(Q)           EXCEPT AS SET FORTH ON SCHEDULE 3.15(Q), ALL CONTENT OF EACH OF
THE WEBSITES IS EITHER LICENSED TO SELLER BY THE OWNER OF SUCH CONTENT PURSUANT
TO A VALIDLY EXISTING LICENSE AGREEMENT OR OWNED BY THE SELLER.


 


(R)            NEITHER THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING THE ASSIGNMENT TO PURCHASER BY OPERATION OF LAW OR
OTHERWISE OF ANY CONTRACTS TO WHICH THE SELLER IS A PARTY, WILL RESULT IN:  (I) 
PURCHASER OR SELLER GRANTING TO ANY OTHER PERSON ANY RIGHT TO OR WITH RESPECT TO
ANY INTELLECTUAL PROPERTY OWNED BY, OR LICENSED TO, ANY OF THEM, (II) PURCHASER
OR SELLER, BEING BOUND BY, OR SUBJECT TO, ANY NON-COMPETITION OR OTHER
RESTRICTION ON THE OPERATION OR SCOPE OF THEIR RESPECTIVE BUSINESSES, OR
(III) PURCHASER OR SELLER BEING OBLIGATED TO PAY ANY ROYALTIES OR OTHER AMOUNTS
TO ANY PERSON IN EXCESS OF THOSE PAYABLE BY ANY OF THEM, RESPECTIVELY, IN THE
ABSENCE OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(S)           THE SELLER AND EACH OF ITS SUBSIDIARIES HAS TAKEN ALL REASONABLE
STEPS NECESSARY TO PROTECT THE SELLER’S OR SUCH SUBSIDIARIES’ RIGHTS IN THE
TRANSFERRED INTELLECTUAL PROPERTY.  IN EACH CASE IN WHICH THE SELLER HAS
ACQUIRED ANY TRANSFERRED INTELLECTUAL PROPERTY FROM ANY THIRD PARTY, SELLER HAS
OBTAINED A VALID AND ENFORCEABLE ASSIGNMENT SUFFICIENT TO IRREVOCABLY TRANSFER
ALL RIGHTS IN AND TO THAT TRANSFERRED INTELLECTUAL PROPERTY (INCLUDING THE RIGHT
TO SEEK PAST AND FUTURE DAMAGES WITH RESPECT THERETO) TO THE SELLER, AND TO THE
MAXIMUM EXTENT PROVIDED FOR BY, AND IN ACCORDANCE WITH, APPLICABLE LAWS, THE
SELLER HAS RECORDED EACH OF THOSE ASSIGNMENTS WITH THE RELEVANT GOVERNMENTAL
AUTHORITIES, INCLUDING THE PTO OR ANY RESPECTIVE EQUIVALENTS IN ANY
JURISDICTION.  NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES HAVE DISCLOSED, OR
HAVE ANY OBLIGATION TO DISCLOSE, TO ANOTHER PERSON ANY TRADE SECRETS OF SELLER
RELATING TO THE TRANSFERRED BUSINESS, EXCEPT PURSUANT TO AN ENFORCEABLE
CONFIDENTIALITY AGREEMENT OR UNDERTAKING, AND NO PERSON HAS MATERIALLY BREACHED
ANY SUCH AGREEMENT OR UNDERTAKING.


 


(T)            NO (I) PRODUCT, TECHNOLOGY, SERVICE, CONTENT OR PUBLICATION OF
SELLER RELATING TO THE TRANSFERRED BUSINESS, (II) MATERIAL PUBLISHED OR
DISTRIBUTED BY SELLER RELATING TO THE TRANSFERRED BUSINESS INCLUDING CONTENT OF
THE WEBSITES, OR (III) CONDUCT OR STATEMENT OF SELLER RELATING TO THE
TRANSFERRED BUSINESS CONSTITUTES A DEFAMATORY STATEMENT OR MATERIAL, FALSE
ADVERTISING OR OTHERWISE VIOLATES ANY APPLICABLE LAW.


 


16

--------------------------------------------------------------------------------



 


(U)           NONE OF THE TRANSFERRED INTELLECTUAL PROPERTY WAS DEVELOPED BY OR
ON BEHALF OF, OR USING GRANTS OR ANY OTHER SUBSIDIES OF, ANY GOVERNMENTAL ENTITY
OR ANY UNIVERSITY.


 


3.16         ASSUMED CONTRACTS.  SCHEDULE 3.16 SETS FORTH A CORRECT AND COMPLETE
LIST OF THE ASSUMED CONTRACTS.  ALL ASSUMED CONTRACTS ARE VALID, BINDING AND IN
FULL FORCE AND EFFECT AS TO SELLER.  EACH ASSUMED CONTRACT IS ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  NEITHER SELLER NOR, TO THE KNOWLEDGE OF SELLER, ANY
OTHER PARTY THERETO, IS IN BREACH OR VIOLATION OF, OR DEFAULT UNDER THE TERMS OF
ANY SUCH ASSUMED CONTRACT.  SELLER HAS NOT RECEIVED ANY NOTICE OR OTHER
COMMUNICATION (IN WRITING OR OTHERWISE) REGARDING ANY ACTUAL, ALLEGED, POSSIBLE
OR POTENTIAL VIOLATION OR BREACH OF OR DEFAULT UNDER ANY ASSUMED CONTRACT.  NONE
OF THE PARTIES TO ANY ASSUMED CONTRACT HAS GIVEN NOTICE (WRITTEN OR ORAL) OF ITS
INTENT TO TERMINATE SUCH ASSUMED CONTRACT AND, TO THE KNOWLEDGE OF THE SELLER,
NO PARTY INTENDS TO TERMINATE ANY ASSUMED CONTRACT PRIOR TO OR FOLLOWING THE
CONSUMMATION OF THE TRANSACTIONS.  THERE HAVE BEEN NO AMENDMENTS OR MODIFICATION
TO THE ASSUMED CONTRACTS THAT COULD MAKE ANY OF THE INFORMATION DISCLOSED HEREIN
INACCURATE OR INCOMPLETE.  COPIES OF ALL ASSUMED CONTRACTS, INCLUDING ANY
MODIFICATIONS AND AMENDMENTS THERETO, HAVE BEEN PROVIDED TO PURCHASER BY
SELLER.  SELLER HAS EITHER PROVIDED TO PURCHASER OR MADE AVAILABLE FOR
PURCHASER’S REVIEW ALL CONTRACTS ENTERED INTO IN CONNECTION WITH THE TRANSFERRED
BUSINESS AS CONDUCTED BY SELLER PRIOR TO CLOSING.


 


3.17         RECEIVABLES.  SCHEDULE 3.17 SETS FORTH A COMPLETE AND ACCURATE LIST
OF ALL RECEIVABLES, SHOWING THE AMOUNTS DUE OR PAID AS OF THE CLOSING DATE AND
THE NAME AND CONTACT INFORMATION OF THE PARTY THAT HAS PAID OR SHALL PAY SUCH
AMOUNT.  ALL RECEIVABLES HAVE ARISEN FROM LAWFUL TRANSACTIONS IN THE ORDINARY
COURSE OF BUSINESS.  NONE OF SUCH RECEIVABLES OR ANY OTHER DEBTS, ARE OR WILL AS
OF THE CLOSING DATE BE SUBJECT TO ANY COUNTERCLAIM OR SET-OFF EXCEPT TO THE
EXTENT OF ANY SUCH PROVISION OR RESERVE IDENTIFIED ON SCHEDULE 3.17.  EXCEPT IN
THE ORDINARY COURSE OF SELLER’S BUSINESS, SELLER HAS NOT ACCELERATED OR RECEIVED
EARLY PAYMENT OF ANY ACCOUNTS OR OTHER RECEIVABLES OR DELAYED PAYMENT OF ANY
ACCOUNTS OR OTHER PAYABLES.


 


3.18         RESERVED.


 


3.19         PARTICIPANT LISTS.  SELLER HAS PROVIDED TO PURCHASER OR MADE
AVAILABLE FOR PURCHASER’S REVIEW TRUE, CORRECT AND COMPLETE PARTICIPANT LISTS
FOR EACH TRANSFERRED BUSINESS.


 


3.20         REAL PROPERTY.  SELLER HAS NOT AND DOES NOT CURRENTLY OWN OR LEASE
ANY REAL PROPERTY IN CONNECTION WITH THE TRANSFERRED BUSINESS.


 


3.21         ADVERTISERS.  SELLER HAS NOT MADE ANY MATERIAL MISREPRESENTATION TO
ANY PERSON PROVIDING ADVERTISING CONTENT OR OTHER CONTENT ON ANY WEBSITE THAT IS
INTENTIONALLY INACCURATE, UNTRUE, FALSE, OR DECEPTIVE OR OTHERWISE INTENTIONALLY
MISLEADING, INCLUDING, BUT NOT LIMITED TO, AS TO THE NUMBER OF VISITORS THAT
VIEW OR VISIT ANY WEBSITE DURING ANY PERIOD OF TIME.


 


3.22         EXCLUSIVE DEALING.  OTHER THAN IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, NEITHER SELLER NOR ANY OF ITS RESPECTIVE
FINANCIAL ADVISORS, ATTORNEYS, ACCOUNTANTS OR ANY OTHER REPRESENTATIVES HAS
ENTERED INTO ANY CURRENTLY EFFECTIVE AGREEMENT, WRITTEN OR ORAL, INVOLVING THE
ACQUISITION OF ALL OR ANY PORTION OF THE TRANSFERRED ASSETS, OR ANY OTHER
SIMILAR TRANSACTION OR BUSINESS COMBINATION INVOLVING THE TRANSFERRED BUSINESS
OR THE


 


17

--------------------------------------------------------------------------------



 


TRANSFERRED ASSETS (AN “ACQUISITION TRANSACTION”) OR (B) SIGNED A LETTER OF
INTENT TO ENTER INTO ANY ACQUISITION TRANSACTION THAT HAS NOT EXPIRED.


 


3.23         TRANSFERRED ASSETS.  THE TRANSFERRED ASSETS INCLUDE ALL OF SELLER’S
ASSETS AS ARE NECESSARY, PRUDENT AND ADVISABLE FOR PURCHASER TO ORGANIZE,
PROMOTE, PRODUCE AND MANAGE THE TRANSFERRED BUSINESS FOLLOWING THE CLOSING DATE.


 


3.24         PRIVACY.  PURCHASER ACKNOWLEDGES THAT SELLER HAS PREVIOUSLY
DISCLOSED TO IT THAT SELLER DOES NOT HAVE A WRITTEN POLICY CONCERNING PROCEDURES
FOR PROTECTING PERSONALLY IDENTIFIABLE INFORMATION NOR DOES SELLER HAVE ANY DATA
PRIVACY OR SECURITY POLICIES, PRIVACY STATEMENTS OR PRIVACY AGREEMENTS (DEFINED
HEREINBELOW AS A “PRIVACY POLICY”). PURCHASER FURTHER ACKNOWLEDGES THAT SELLER
HAS DISCLOSED THAT SELLER HAS NEITHER SOUGHT NOR RECEIVED LEGAL COUNSEL
REGARDING THE REQUIREMENTS OF RELEVANT LAWS GOVERNING THE PROTECTION OF
PERSONALLY IDENTIFIABLE INFORMATION. PURCHASER AGREES THAT ANY AND ALL
REPRESENTATIONS OF SELLER CONTAINED IN THIS SECTION, THEREFORE, ARE SUBJECT TO
SUCH DISCLOSURE.


 

(a)           Except as set forth on Schedule 3.24, Seller is and has been in
compliance in all material respects with all Laws with respect to protection of
personally identifiable information of consumers, users and other Participants,
including, but not limited to, personal information relating to income, tax
returns, taxes, or other financial information, non-public financial
information, and other personally identifiable information (collectively,
Customer Information”).

 

(b)           Except as set forth on Schedule 3.24, Seller is and has been in
compliance in all material respects with all Laws with respect to any
requirement that it have data privacy policies or data security policies in
effect, including relating to data loss, theft and breach of notification
policies.

 

(c)           Seller is and has been in compliance in all material respects with
all applicable provisions of the Gramm-Leach-Bliley Act and the
rules, regulations and interpretations related thereto and other applicable
privacy laws and regulations, including those related to information security as
well as the transfer, exchange, disclosure, sharing, use or storage of Customer
Information.

 

(d)           A copy of the data privacy and security policies, privacy
statements and privacy agreements, including, any such policies or statements
applicable to its customers, users, employees, and persons with whom it may
interact electronically through any website (including those Domain Names
transferred in accordance with this Agreement) or otherwise (the “Privacy
Policy”) of Seller regarding the collection and use of information, including,
without limitation, Customer Information, has been delivered to Purchaser. 
Except as set forth on Schedule 3.24, Seller’s Privacy Policy is a product of
its own creation and was not prepared or used by Seller in violation of any
applicable Law.  Except as set forth on Schedule 3.24, Seller has not collected,
received or used any Customer Information in violation of its applicable Privacy
Policy.  Except as set forth on Schedule 3.24, Seller has security measures and
safeguards in place to protect the Customer Information from illegal or
unauthorized access, download or use by its personnel or third parties, and from
access, download or use by its personnel or third parties in a manner violative
of applicable Laws or the applicable Privacy

 

18

--------------------------------------------------------------------------------


 

Policy and, to the knowledge of Seller, no Person has gained unauthorized access
to or made any unauthorized use of any Customer Information.  Except as set
forth on Schedule 3.24, Seller has adopted a written information security
program designed to protect all Customer Information, copies of which have been
provided to Purchaser.  Except as set forth on Schedule 3.24, there is no
complaint, action, suit, proceeding or investigation pending or, to the
Knowledge of Purchaser, threatened against or relating to Purchaser at law or in
equity, or before any Governmental Authority arising out of or relating to the
Privacy Policy.

 

(e)           Seller has not collected any personally identifiable information
or other Customer Information from any third parties that such party did not
knowingly disclose, except as permitted by applicable Laws.

 

(f)            Except as listed on Schedule 3.24, Seller has no limits in its
Privacy Policy on the transfer or sale of personally identifiable information
and other Customer Information or its use after sale, including but not limited
to active and/or contactable customers and suppression lists, and may transfer
such personally identifiable information and other Customer Information to
Purchaser in connection with the Transactions.

 

(g)           Except as set forth on Schedule 3.24, Seller has in effect privacy
agreements for relevant Affiliate, supplier or other third party agreements,
including, but not limited to, credit card processors, involving the collection,
use, storage, and processing of personally identifiable information controlled
by Seller.

 

(h)           Except as set forth on Schedule 3.24, Seller is in compliance in
all material respects with all Laws applicable to transfer of personally
identifiable information and other Customer Information across national borders.

 

(i)            Seller does not use or disclose to third parties any personally
identifiable information or other Customer Information of customers except if
the customer has consented to such use or disclosure or except as required by a
Governmental Authority or by applicable Laws.

 


3.25         CONDITION OF TANGIBLE ASSETS.  ALL ITEMS OF THE TANGIBLE ASSETS OR
ANY OF THEM ARE IN GOOD OPERATING CONDITION AND IN GOOD CONDITION OF MAINTENANCE
AND REPAIR, ORDINARY WEAR AND TEAR EXCEPTED, AND CONFORM TO ALL APPLICABLE
ORDINANCES, RULES, REGULATIONS AND TECHNICAL STANDARDS AND ALL APPLICABLE
BUILDING, ZONING LAWS AND OTHER LAWS.


 


3.26         FULL DISCLOSURE.


 


(A)           NONE OF THE DOCUMENTS EXECUTED, PREPARED OR DELIVERED IN
CONNECTION WITH THE TRANSACTIONS (THE “TRANSACTION DOCUMENTS”) CONTAIN OR WILL
CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT; AND NONE OF THE TRANSACTION
DOCUMENTS OMITS OR WILL OMIT TO STATE ANY FACT NECESSARY TO MAKE ANY OF THE
REPRESENTATIONS, WARRANTIES OR OTHER STATEMENTS OR INFORMATION CONTAINED THEREIN
NOT MISLEADING.


 


(B)           EXCEPT AS SET FORTH IN THE SCHEDULES HERETO, THERE IS NO MATERIAL
FACT THAT (I) MAY HAVE AN ADVERSE EFFECT ON THE TRANSFERRED ASSETS OR THE
TRANSFERRED BUSINESS OR ON THE ABILITY OF SELLER TO COMPLY WITH OR PERFORM ANY
COVENANT OR OBLIGATION UNDER ANY OF THE

 

19

--------------------------------------------------------------------------------


 


TRANSACTION DOCUMENTS, OR (II) MAY HAVE THE EFFECT OF PREVENTING, DELAYING,
MAKING ILLEGAL OR OTHERWISE INTERFERING WITH ANY OF THE TRANSACTIONS.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

Purchaser represents and warrants to Seller as follows:

 


4.1           ORGANIZATION AND AUTHORITY OF PURCHASER.  PURCHASER IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
ILLINOIS.  PURCHASER HAS ALL CORPORATE POWER AND AUTHORITY TO CARRY ON ITS
BUSINESS AS IT IS NOW BEING CONDUCTED.


 


4.2           AUTHORITY RELATIVE TO THIS AGREEMENT.  PURCHASER HAS THE RIGHT,
POWER AND CAPACITY TO EXECUTE AND DELIVER EACH CERTIFICATE, AGREEMENT, DOCUMENT
OR OTHER INSTRUMENT TO BE EXECUTED AND DELIVERED BY PURCHASER IN CONNECTION WITH
THE TRANSACTIONS AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER AND TO
CONSUMMATE THE TRANSACTIONS.  THE TRANSACTIONS HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF PURCHASER.  THIS
AGREEMENT HAS BEEN, AND THE OTHER DOCUMENTS CONTEMPLATED TO BE EXECUTED BY
PURCHASER HEREBY WILL BE AS OF THE CLOSING, DULY EXECUTED AND DELIVERED BY
PURCHASER AND CONSTITUTE OR WILL CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATION OF PURCHASER, ENFORCEABLE AGAINST PURCHASER IN ACCORDANCE WITH THE
TERMS HEREOF, EXCEPT THAT SUCH ENFORCEABILITY (A) MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS OF GENERAL APPLICABILITY AFFECTING OR RELATING TO THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND (B) IS SUBJECT TO GENERAL PRINCIPLES OF EQUITY,
WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY.


 


4.3           CONSENTS AND APPROVALS; NO VIOLATIONS.  NO FILING OR REGISTRATION
WITH, OR NOTICE TO, AND NO PERMIT, AUTHORIZATION, CONSENT OR APPROVAL OF, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR REQUIRED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY PURCHASER OR FOR
THE CONSUMMATION BY PURCHASER OF THE TRANSACTIONS.  ASSUMING THAT ALL FILINGS,
REGISTRATIONS, PERMITS, AUTHORIZATIONS, CONSENTS AND APPROVALS CONTEMPLATED BY
THE IMMEDIATELY PRECEDING SENTENCE HAVE BEEN DULY MADE OR OBTAINED, NEITHER THE
EXECUTION OR DELIVERY OF THIS AGREEMENT BY PURCHASER NOR THE PERFORMANCE OF THIS
AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS BY PURCHASER WILL (A) 
CONFLICT WITH OR RESULT IN ANY BREACH OF ANY PROVISION OF THE RESPECTIVE
ARTICLES OF INCORPORATION, CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OF PURCHASER, (B)  RESULT IN A VIOLATION OR BREACH OF,
OR CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT
(OR GIVE RISE TO ANY RIGHT OF TERMINATION, AMENDMENT, CANCELLATION OR
ACCELERATION) UNDER, ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY NOTE,
BOND, MORTGAGE, INDENTURE, LICENSE, CONTRACT OR OTHER INSTRUMENT OR OBLIGATION
TO WHICH PURCHASER IS A PARTY OR BY WHICH PURCHASER OR ANY OF THE PROPERTIES OR
ASSETS OF PURCHASER MAY BE BOUND OR (C)  VIOLATE ANY ORDER, WRIT, INJUNCTION,
DECREE, STATUTE, RULE OR REGULATION APPLICABLE TO PURCHASER OR ANY OF THE
PROPERTIES OR ASSETS OF PURCHASER, IN EACH CASE EXCEPT TO THE EXTENT THAT SUCH
CONFLICT, DEFAULT OR VIOLATION WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON PURCHASER’S ABILITY TO CONSUMMATE THE TRANSACTIONS.


 


4.4           LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION
PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED AGAINST OR RELATING TO
PURCHASER AT LAW OR IN EQUITY, OR BEFORE


 


20

--------------------------------------------------------------------------------



 


ANY GOVERNMENTAL AUTHORITY, THAT SEEKS RESTRAINT, PROHIBITION, DAMAGES OR OTHER
RELIEF IN CONNECTION WITH THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


4.5           FEES AND EXPENSES OF BROKERS AND OTHERS.  PURCHASER (A) IS NOT
DIRECTLY OR INDIRECTLY OBLIGATED TO PAY ANY BROKERS’ OR FINDERS’ FEES OR ANY
SIMILAR FEES IN CONNECTION WITH THE TRANSACTIONS, AND (B) HAS NOT RETAINED ANY
BROKER OR OTHER SIMILAR INTERMEDIARY TO ACT DIRECTLY OR INDIRECTLY ON ITS BEHALF
IN CONNECTION WITH THE TRANSACTIONS.


 


ARTICLE V
ADDITIONAL AGREEMENTS


 


5.1           FEES AND EXPENSES.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, EACH PARTY SHALL BEAR ITS OWN EXPENSES IN CONNECTION WITH THE
NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND ANY OTHER AGREEMENT, DOCUMENT OR
FORM PREPARED OR EXECUTED IN CONNECTION WITH THIS AGREEMENT, INCLUDING ALL FEES
AND EXPENSES OF ITS LEGAL COUNSEL, INVESTMENT BANKERS, FINANCIAL ADVISORS AND
ACCOUNTANTS.


 


5.2           PUBLIC ANNOUNCEMENTS.  PRIOR TO THE CLOSING DATE, SELLER AND
PURCHASER WILL CONSULT WITH EACH OTHER BEFORE ISSUING ANY PRESS RELEASE OR
OTHERWISE MAKING ANY PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS AND
SHALL NOT ISSUE ANY SUCH PRESS RELEASE OR MAKE ANY SUCH PUBLIC STATEMENT PRIOR
TO GIVING EACH PARTY A REASONABLE OPPORTUNITY TO REVIEW AND COMMENT ON SUCH
PRESS RELEASE OR PUBLIC STATEMENT.  NOTWITHSTANDING THE FORGOING NOTHING
CONTAINED HEREIN SHALL IMPEDE OR PREVENT THE SELLER FROM COMPLYING WITH
REGULATION FD PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934.


 


5.3           BULK SALES.  ON OR PRIOR TO THE CLOSING DATE, SELLER AGREES TO
COMPLY WITH ALL APPLICABLE BULK SALES OR BULK TRANSFER LAWS OF ANY GOVERNMENTAL
AUTHORITY (INCLUDING, WITHOUT LIMITATION ALL BULK SALES OR BULK TRANSFER
PROVISIONS ADMINISTRATED BY THE COLORADO, ILLINOIS AND MISSOURI DEPARTMENTS OF
REVENUE OR SIMILAR GOVERNMENTAL AUTHORITIES (THE “BULK SALES LAWS”)).


 


5.4           TAX MATTERS.  PURCHASER AND SELLER AGREE TO FURNISH OR CAUSE TO BE
FURNISHED TO EACH OTHER, AND EACH AT THEIR OWN EXPENSE, AS PROMPTLY AS
PRACTICABLE, SUCH INFORMATION (INCLUDING ACCESS TO BOOKS AND RECORDS) AND
ASSISTANCE, INCLUDING MAKING EMPLOYEES AVAILABLE ON A MUTUALLY CONVENIENT BASIS
TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATIONS OF ANY MATERIAL PROVIDED,
RELATING TO THE TRANSFERRED BUSINESS AND THE TRANSFERRED ASSETS AS IS REASONABLY
NECESSARY FOR THE FILING OF ANY RETURN, FOR THE PREPARATION FOR ANY AUDIT, AND
FOR THE PROSECUTION OR DEFENSE OF ANY CLAIM, SUIT OR PROCEEDING RELATING TO ANY
ADJUSTMENT OR PROPOSED ADJUSTMENT WITH RESPECT TO TAXES OR ANY APPRAISAL OF THE
TRANSFERRED BUSINESS AND THE TRANSFERRED ASSETS.  SELLER SHALL RETAIN IN ITS
POSSESSION ALL RETURNS AND TAX RECORDS RELATING TO THE TRANSFERRED BUSINESS AND
THE TRANSFERRED ASSETS THAT MIGHT BE RELEVANT TO ANY TAXABLE PERIOD ENDING ON OR
PRIOR TO THE CLOSING DATE UNTIL THE RELEVANT STATUTE OF LIMITATIONS HAS
EXPIRED.  AFTER SUCH TIME, SELLER MAY DISPOSE OF SUCH MATERIALS, PROVIDED, THAT
PRIOR TO SUCH DISPOSITION SELLER SHALL GIVE PURCHASER A REASONABLE OPPORTUNITY
TO TAKE POSSESSION OF SUCH MATERIALS.  PURCHASER SHALL RETAIN IN IT POSSESSION,
AND SHALL PROVIDE SELLER REASONABLE ACCESS TO (INCLUDING THE RIGHT TO MAKE
COPIES OF), SUCH SUPPORTING BOOKS AND RECORDS AND ANY OTHER MATERIALS THAT
SELLER MAY SPECIFY WITH


 


21

--------------------------------------------------------------------------------



 


RESPECT TO TAX MATTERS RELATING TO ANY TAXABLE PERIOD ENDING ON OR PRIOR TO THE
CLOSING DATE UNTIL THE RELEVANT STATUTE OF LIMITATIONS HAS EXPIRED.


 


5.5           SELLER COMMUNICATIONS PROGRAM.


 


(A)           AS ADDITIONAL CONSIDERATION FOR THE TRANSFERRED ASSETS, VANCE
PUBLISHING CORPORATION, A NEW YORK CORPORATION, THE PARENT CORPORATION OF THE
PURCHASER (“VANCE PUBLISHING”) AGREES TO PROVIDE TO SELLER, OR TO CAUSE ANY OF
ITS AFFILIATES TO PROVIDE TO SELLER, SUBJECT TO CUSTOMARY TERMS AND CONDITIONS
OF VANCE PUBLISHING OR ITS AFFILIATES, AS THE CASE MAY BE, DURING EACH OF THE
THREE (3) SUCCESSIVE 12 MONTH PERIODS COMMENCING ON CLOSING DATE, 2008 AND
ENDING ON THE THIRD ANNIVERSARY OF THE CLOSING DATE, (I) ONE (1) FULL-PAGE,
FOUR-COLOR ADVERTISEMENT IN EACH OF THE PUBLICATIONS INDICATED IN THE CHART
BELOW, AND (II) FOR THE NUMBER OF ADVERTISEMENTS PER EACH SUCH 12 MONTH PERIOD
FOR EACH PUBLICATION AS INDICATED IN THE CHART BELOW (COLLECTIVELY, THE
“PUBLICATION ADVERTISING RIGHTS”):

 

Publication

 

Number of
Advertisements
Per Year

 

Aggregate Consideration
Provided Over the 36
Month Period

 

Drovers

 

12

 

$

438,000.00

 

Bovine Veterinarian

 

8

 

$

131,000.00

 

Pork

 

10

 

$

290,000.00

 

Dairy Herd Management

 

12

 

$

423,000.00

 

TOTAL

 

 

 

$

1,282,000.00

 

 

With the written consent of Vance Publishing, Seller shall be entitled to
receive such other services, including, without limitation, Platinum Partner
status on CattleNetwork.com and AgNetwork.com, but only to the extent such
status is offered by Purchaser, offered by Vance Publishing or any of its
Affiliates as a substitute for the Publication Advertising Rights set forth
above so long as such services shall be of equal or lesser value than the
Publication Advertising Rights.  The value of any such services, as agreed among
the parties, shall reduce the Publication Advertising Rights to which Seller
otherwise would have been entitled dollar for dollar and, correspondingly, the
number of advertisements to which Seller otherwise would have been entitled.

 


(B)           VANCE PUBLISHING AGREES TO SELL TO SELLER, OR CAUSE ANY OF ITS
AFFILIATES TO SELL TO SELLER, AND SELLER AGREES TO PURCHASE FROM VANCE
PUBLISHING OR ANY AFFILIATE OF VANCE PUBLISHING, SUBJECT TO STANDARD PRICING
RATES AND CUSTOMARY TERMS AND CONDITIONS, ADVERTISING SPACE ON THE WEBSITES OR
IN ANY PUBLICATION OF VANCE PUBLISHING OR ANY AFFILIATE OF VANCE PUBLISHING;
PROVIDED THAT VANCE PUBLISHING AND ITS AFFILIATES SHALL HAVE NO OBLIGATION TO
CREATE OR ENLARGE ITS ADVERTISING SPACE OR ENLARGE ITS PUBLICATIONS OR WEBSITES
TO ALLOW FOR ANY SUCH ADVERTISING, IT BEING AGREED THAT THIS
SECTION 5.5(B) SHALL ONLY APPLY TO REMNANT ADVERTISING SPACE IN SUCH
PUBLICATIONS AND WEBSITES (COLLECTIVELY, THE “OTHER ADVERTISING RIGHTS” AND
TOGETHER WITH THE PUBLICATION ADVERTISING RIGHTS, THE “ADVERTISING RIGHTS”).


 


22

--------------------------------------------------------------------------------



 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, SELLER MAY NOT ASSIGN, TRANSFER OR CONVEY ANY THE
ADVERTISING RIGHTS WITHOUT THE PRIOR WRITTEN CONSENT OF VANCE PUBLISHING AND
PURCHASER.


 


(D)           PURCHASER SHALL HAVE THE RIGHT TO TERMINATE ITS OBLIGATIONS UNDER
THIS SECTION 5.5 EFFECTIVE UPON DELIVERY OF WRITTEN NOTICE TO SELLER IF
(I) SELLER, OTHER THAN IN CONNECTION WITH A CHAPTER 11 REORGANIZATION UNDER THE
UNITED STATES BANKRUPTCY CODE, MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR BECOMES BANKRUPT OR INSOLVENT, OR IS PETITIONED INTO BANKRUPTCY, OR TAKES
ADVANTAGE OF ANY STATE, FEDERAL OR FOREIGN BANKRUPTCY OR INSOLVENCY ACT, OR IF A
RECEIVER OR RECEIVER/MANAGER IS APPOINTED FOR ALL OR ANY SUBSTANTIAL PART OF ITS
PROPERTY AND BUSINESS AND SUCH RECEIVER OR RECEIVER/MANAGER REMAINS UNDISCHARGED
FOR A PERIOD OF 60 DAYS OR (II) SELLER ENGAGES IN ANY CHANGE OF CONTROL
TRANSACTION.


 


5.6           [RESERVED]


 


5.7           NON-COMPETITION AGREEMENT.


 


(A)           SCOPE.  FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE CLOSING DATE
(THE “SELLER NON-COMPETE TERM”), NEITHER SELLER, NOR ANY ONE OR MORE OF ITS
AFFILIATES OR SUBSIDIARIES (COLLECTIVELY, THE “RESTRAINED PARTIES”), IN ANY
CAPACITY WHATSOEVER (INCLUDING, WITHOUT LIMITATION, INDIVIDUALLY, OR JOINTLY OR
AS OWNER, SHAREHOLDER, PARTNER, MEMBER, MANAGER, DIRECTOR, OFFICER, EMPLOYEE,
JOINT VENTURER, AGENT, CONSULTANT, INDEPENDENT CONTRACTOR, OR REPRESENTATIVE OF
OR FOR ANY PERSON OR ENTITY) SHALL DIRECTLY:


 

(I)            OWN, MANAGE, CREATE, OPERATE, JOIN, CONTROL, PARTICIPATE IN, BE
EMPLOYED BY, GIVE CONSULTATION OR ADVICE TO, OR OTHERWISE BENEFIT IN ANY MANNER
FROM, DIRECTLY OR INDIRECTLY, ANY PERSON OR ENTITY THAT COMPETES WITH PURCHASER
AND OR ITS SUBSIDIARIES OR AFFILIATES IN ANY INDUSTRY IN WHICH THE TRANSFERRED
BUSINESS OPERATES AS OF THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, THE
CATTLE, LIVESTOCK, PORK, POULTRY AND DAIRY INDUSTRIES, IN THE UNITED STATES
INCLUDING, WITHOUT LIMITATION, THE CREATION, OPERATION OR LAUNCHING OF WEBSITES,
PUBLICATIONS OR DOMAIN NAMES IN SUCH INDUSTRIES THAT PROVIDE NEWS AND
INFORMATION CONTENT AND ARE BASED UPON INFORMATION OR ADVERTISEMENT SUPPORTED
STRUCTURES (WITH THE EXCEPTION THAT SELLER MAY USE THOSE ASSETS OWNED AND
OPERATED BY SELLER WHICH ARE NOT PART OF THE TRANSFERRED BUSINESS INCLUDING, BUT
NOT LIMITED TO, THE AGTRADER ASSETS, BUT ONLY TO THE EXTEND THAT SUCH ASSETS,
INCLUDING, BUT NOT LIMITED TO THE AGTRADER ASSETS ARE USED ON A SUBSCRIPTION
SUPPORTED STRUCTURE OR WEBSITE ONLY AND NOT ADVERTISEMENT SUPPORTED STRUCTURE OR
WEBSITE);

 

(II)           SOLICIT ANY CUSTOMERS, PARTNERS, SPONSORS, ENDORSERS,
ADVERTISERS, SUBSCRIBERS AND OTHER PARTICIPANTS IN THE TRANSFERRED BUSINESS FOR
THE PURPOSE OF CONDUCTING ANY ACTIVITY IN ANY INDUSTRY IN WHICH THE TRANSFERRED
BUSINESS OPERATES AS OF THE CLOSING DATE; OR

 

(III)          DISCLOSE, DIVULGE, USE OR EXPLOIT OR ATTEMPT TO DO ANY OF THE
FOREGOING, FOR THEIR OWN BENEFIT OR THE BENEFIT OF OTHERS, IN ANY MANNER IN
COMPETITION WITH OR CONTRARY TO THE BEST INTEREST OF PURCHASER, ANY NOW EXISTING
TRADE SECRETS OR PROPRIETARY INFORMATION OF THE TRANSFERRED BUSINESS OR THE
TRANSFERRED ASSETS, INCLUDING,

 

23

--------------------------------------------------------------------------------


 

WITHOUT LIMITATION, ANY CUSTOMERS, PARTNERS, SPONSORS, ENDORSERS, ADVERTISERS,
SUBSCRIBERS AND OTHER PARTICIPANTS IN THE TRANSFERRED BUSINESS, ANY BUSINESS OR
MARKETING PLANS OR BUSINESS STRATEGIES RELATED TO THE TRANSFERRED BUSINESS OR
THE TRANSFERRED ASSETS.

 

(IV)          FOR PURPOSES OF THIS SECTION 5.7, “COMPETITION” OR “COMPETITIVE”
OR “COMPETE” OR ANY OF THOSE TERMS OR DERIVATIVES OF THOSE TERMS, SHALL HAVE THE
MEANING COMMONLY ATTRIBUTED TO THEM IN THE INDUSTRY IN WHICH THE TRANSFERRED
BUSINESS IS OPERATED.


 


(B)           INTENTIONS.  THE AGREEMENTS OF THIS SECTION 5.7 SHALL EACH BE
CONSTRUED AS AN AGREEMENT INDEPENDENT OF ANY OTHER PROVISIONS IN THE AGREEMENT. 
IT IS NOT THE INTENTION OF ANY PARTY TO VIOLATE ANY PUBLIC POLICY, STATUTORY OR
COMMON LAW.  IF ANY SENTENCE, PARAGRAPH, CLAUSE, OR COMBINATION OF THE SAME IS
DETERMINED TO BE IN VIOLATION OF LAW OF THE STATE JURISDICTION WHERE IT IS
UNLAWFUL, AND THE REMAINDER OF SUCH PARAGRAPH AND THIS AGREEMENT SHALL REMAIN
BINDING UPON THE PARTIES HERETO.  IF ANY PORTION OF THIS SECTION 5.7 IS HELD TO
BE UNREASONABLE, ARBITRARY OR AGAINST PUBLIC POLICY, THE PROVISIONS OF THIS
ARTICLE SHALL BE CONSIDERED DIVISIBLE BOTH AS TO TIME AND AS TO GEOGRAPHICAL
AREA; AND EACH MONTH OF EACH YEAR OF THE SPECIFIED PERIOD SHALL BE DEEMED TO BE
A SEPARATE PERIOD OF TIME.  IN THE EVENT ANY TRIBUNAL DETERMINES THE SPECIFIED
TIME PERIOD OR GEOGRAPHICAL AREA TO BE UNREASONABLE, ARBITRARY OR AGAINST PUBLIC
POLICY, A LESSER TIME PERIOD OR GEOGRAPHICAL AREA TO BE UNREASONABLE, ARBITRARY
OR AGAIN PUBLIC POLICY, A LESSER TIME PERIOD OR GEOGRAPHICAL AREA WHICH IS
DETERMINED TO BE REASONABLE, NON-ARBITRARY AND NOT AGAINST PUBLIC POLICY MAY BE
ENFORCED.


 


(C)           REFORMATION.  THE PARTIES INTEND THAT ALL PROVISIONS OF THIS
AGREEMENT ARE TO BE ENFORCED TO THE EXTENT PERMITTED BY LAW.  ACCORDINGLY,
SHOULD ANY TRIBUNAL DETERMINE THAT THE TIME DURATION OR GEOGRAPHIC SCOPE OF ANY
PROVISION OF THIS AGREEMENT IS TOO LONG OR TOO BROAD TO BE ENFORCED AS WRITTEN,
THE PARTIES INTEND THAT SUCH TRIBUNAL REFORM THE PROVISION TO SUCH NARROWER
SCOPE, TO THE MAXIMUM EXTENT ALLOWABLE, AS IT DETERMINED TO BE ENFORCEABLE.


 


(D)           REMEDIES.  IF ANY ONE OR MORE OF THE RESTRAINED PARTIES BREACHES
THE COVENANTS SET FORTH IN SECTION 5.7 OF THIS AGREEMENT, PURCHASER SHALL BE
ENTITLED TO THE FOLLOWING REMEDIES AGAINST SUCH BREACHING PARTY:


 

(I)            DAMAGES.  MONEY DAMAGES IN THE AMOUNT OF ANY DAMAGES INCURRED BY
PURCHASER AS A RESULT OF THE BREACH TO THE EXTENT THAT DAMAGES ARE PROVEN TO A
COMPETENT TRIBUNAL, BUT ONLY TO THE EXTENT SUCH DAMAGES ARE THE RESULT OF A
BREACH OF THE COVENANTS SET FORTH IN SECTION 5.7 THAT HAVE EXISTED MORE THAN 180
DAYS PRIOR TO PURCHASER’S ACTUAL KNOWLEDGE OF SUCH BREACH;

 

(II)           INJUNCTIVE RELIEF.  THE RESTRAINED PARTIES ACKNOWLEDGE AND
RECOGNIZE THAT A VIOLATION OF THIS AGREEMENT WILL CAUSE IRREPARABLE AND
SUBSTANTIAL DAMAGE AND HARM TO PURCHASER AND CONSTITUTE A FAILURE OF
CONSIDERATION, AND PURCHASER WILL HAVE NO ADEQUATE REMEDY AT LAW FOR SUCH
VIOLATION, AND THAT PURCHASER SHALL BE ENTITLED AS A MATTER OF RIGHT TO SPECIFIC
PERFORMANCE, A TEMPORARY RESTRAINING ORDER AND PRELIMINARY AND PERMANENT
INJUNCTION FROM A COURT OF COMPETENT JURISDICTION, RETRAINING ANY FURTHER SUCH
VIOLATION, ALL WITHOUT HAVING TO POST ANY BOND, AND WHICH RIGHT TO

 

24

--------------------------------------------------------------------------------


 

INJUNCTIVE RELIEF SHALL BE CUMULATIVE AND IN ADDITION TO PURCHASER’S RIGHT TO
DAMAGES AT LAW AS SET FORTH IN SECTION 5.7(D)(I).

 


(E)           TERM EXTENSION.  IF ANY ONE OR MORE OF THE RESTRAINED PARTIES
MATERIALLY BREACHES ANY PROVISION OF THIS SECTION 5.7, THE SELLER NON-COMPETE
TERM WITH RESPECT TO EACH MATERIALLY BREACHING RESTRAINED PARTY SHALL BE
EXTENDED FOR THE LENGTH OF TIME DURING WHICH SUCH PARTY IS IN BREACH, WITHOUT
THE PAYMENT OF ANY ADDITIONAL CONSIDERATION BY PURCHASER, BUT IN NO EVENT SHALL
THE SELLER NON-COMPETE TERM EXTEND BEYOND FIVE (5) YEARS FOLLOWING THE CLOSING
DATE.


 


5.8           [RESERVED]


 


5.9           POST-CLOSING RECEIVABLES RECONCILIATION.


 


(A)           AS RECEIVABLES OF THE TRANSFERRED BUSINESS ARE ISSUED AS OF THE
LAST DAY OF EACH CALENDAR MONTH, ANY RECEIVABLE, OR PORTION THEREOF, FOR
SERVICES RENDERED PRIOR TO THE CLOSING DATE, ARE AND SHALL REMAIN THE PROPERTY
OF THE SELLER (“SELLER RECIVABLES”) AND ANY RECEIVABLE, OR PORTION THEREOF, FOR
SERVICES RENDERED AFTER THE CLOSING DATE, ARE AND SHALL REMAIN THE PROPERTY OF
THE PURCHASER (“PURCHASER RECEIVABLES”).  IF ANY SELLER RECEIVABLES ARE
COLLECTED BY THE PURCHASER AFTER THE CLOSING DATE, SUCH AMOUNTS SHALL BE
REMITTED TO SELLER WITHIN TEN DAYS AFTER RECEIPT BY PURCHASER. .  IF PURCHASER
RECEIVABLES ARE COLLECTED BY THE SELLER AFTER THE CLOSING  DATE, SUCH AMOUNTS
SHALL BE REMITTED TO PURCHASER WITHIN TEN DAYS AFTER RECEIPT BY SELLER. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ALL RECEIVABLES OF THE
TRANSFERRED BUSINESS FOR THE MONTH OF JULY 2008 WITH RESPECT TO THE TRANSFERRED
BUSINESS SHALL BE SHARED EQUALLY (50% TO SELLER AND 50% TO PURCHASER) BETWEEN
SELLER AND PURCHASER.


 


(B)           EACH OF PURCHASER AND SELLER SHALL PROVIDE TO SUCH OTHER PARTY AN
ACCOUNTING OF ALL AMOUNTS DUE FROM SUCH OTHER PARTY NO LESS FREQUENTLY THAN ON
THE LAST DAY OF EACH OF MONTH.


 


5.10     CUSTOMER/ADVERTISER/PARTICIPANT RELATIONSHIPS.  SELLER COVENANTS AND
AGREES THAT IT SHALL COOPERATE WITH PURCHASER AND ASSIST PURCHASER WITH
MAINTAINING AND CONTINUING THE BUSINESS RELATIONSHIPS THAT THE CUSTOMERS,
ADVERTISERS, SUPPLIERS, AND ALL OTHER PARTICIPANTS HAD WITH SELLER PRIOR TO THE
CLOSING DATE IN CONNECTION WITH THE TRANSFERRED BUSINESS.  SELLER AGREES THAT IT
WILL NOT CAUSE OR PERMIT, AND THAT IT WILL NOT CAUSE ANY OF ITS CURRENT OR
FORMER EMPLOYEES, OR PERMIT ANY OF ITS CURRENT EMPLOYEES, TO SO CAUSE, HARM IN
ANY MANNER, TO THE RELATIONSHIPS BETWEEN PURCHASER, THE CUSTOMERS, ADVERTISERS,
SUPPLIERS OR ANY OTHER PARTICIPANTS ON OR AFTER THE CLOSING DATE.


 


5.11     RIGHT OF SETOFF.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT TO THE CONTRARY, PURCHASER SHALL HAVE THE RIGHT TO
SET OFF ANY OBLIGATION OF PURCHASER OR ANY AFFILIATE OF PURCHASER TO SELLER OR
ANY AFFILIATE OF SELLER UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION UNDER SECTIONS 5.5 AND 7.2,
AGAINST ANY OBLIGATION OF SELLER OR ANY AFFILIATE OF SELLER TO PURCHASER OR ANY
AFFILIATE OF PURCHASER UNDER THIS AGREEMENT OR ANY TRANSACTION DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION UNDER SECTION 7.3.  THIS
SECTION 5.11 SHALL SURVIVE TERMINATION OF THIS AGREEMENT.

 

25

--------------------------------------------------------------------------------


 


5.12     EXCLUSIVITY PERIOD FOR AGTRADER ASSETS.  .  SELLER HEREBY AGREES THAT
FROM THE CLOSING DATE AND FOR A PERIOD OF 180 DAYS THEREAFTER, (I) PURCHASER
SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO PURCHASE OR OTHERWISE ACQUIRE THE
AGTRADER ASSETS ON TERMS MUTUALLY AGREEABLE TO SELLER AND PURCHASER; (II) SELLER
SHALL NOT SOLICIT FROM ANY PERSON ANY OFFERS TO PURCHASE OR OTHERWISE ACQUIRE
THE AGTRADER ASSETS; (III) WITHIN 10 DAYS OF RECEIPT BY SELLER OF ANY OFFER TO
PURCHASE OR OTHERWISE ACQUIRE THE AGTRADER ASSETS, SELLER WILL PROVIDE A COPY OF
SUCH OFFER TO PURCHASER OR OTHERWISE CONVEY SUCH OFFER TO PURCHASER, AND
(IV) SELLER WILL REASONABLY COOPERATE WITH PURCHASER IN CONNECTION WITH ITS
REVIEW, DILIGENCE AND EVALUATION OF THE AGTRADER ASSETS IN CONNECTION WITH ANY
PURCHASE OR ACQUISITION OF THE AGTRADER ASSETS BY PURCHASER.


 


5.13     AGTRADER CONTENT USE RIGHT. .  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, SELLER HEREBY AGREES THAT
PURCHASER SHALL HAVE THE RIGHT TO USE CONTENT FROM SELLER’S WEBSITE
AGTRADERINDEX.COM FOR A PERIOD OF 180 DAYS FROM THE CLOSING DATE IN ORDER TO
COMPILE DATA AND INFORMATION FOR USE ON THE WEBSITES DURING SUCH 180 DAY PERIOD,
INCLUDING, BUT NOT LIMITED TO, ALL COMMODITIES, DAIRY, SWINE, POULTRY, CATTLE,
CORN, SOYBEANS AND WHEAT DATA OR INFORMATION LISTED ON AGTRADERINDEX.COM. 
SELLER AND PURCHASER HEREBY AGREE THAT AFTER SUCH 180 DAY PERIOD, ANY SUCH USAGE
BY PURCHASER SHALL BE SUBJECT TO THE TERMS OF A USAGE AGREEMENT REASONABLY
ACCEPTABLE TO PURCHASER AND SELLER, WHICH SHALL BE NEGOTIATED IN GOOD FAITH BY
EACH OF THEM.


 


5.14     ADDITIONAL POST-CLOSING DELIVERIES.


 


(A)           SELLER AGREES TO PREPARE AND DELIVER TO PURCHASER SUCH FORMS AS
ARE REQUESTED BY PURCHASER OR AS OR OTHERWISE REQUIRED BY ANY GOVERNMENTAL
AUTHORITY TO TRANSFER THE REGISTERED BUSINESS NAMES OR ANY OTHER TRANSFERRED
ASSET TO PURCHASER.

 


ARTICLE VI
CONDITIONS PRECEDENT TO CONSUMMATION OF THE TRANSACTIONS


 


6.1           CLOSING DELIVERIES OF SELLER.  AT THE CLOSING, SELLER SHALL
DELIVER TO PURCHASER THE FOLLOWING:


 


(A)           A CERTIFICATE OF A DULY AUTHORIZED OFFICER OF THE SELLER,
CERTIFYING (I) THAT ATTACHED COPIES OF SELLER’S CHARTER DOCUMENTS AND BY-LAWS
ARE TRUE AND COMPLETE, AND IN FULL FORCE AND EFFECT, WITHOUT AMENDMENT EXCEPT AS
SHOWN, (II) THAT AN ATTACHED COPY OF RESOLUTIONS AUTHORIZING EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS IS TRUE AND
COMPLETE, AND THAT SUCH RESOLUTIONS ARE IN FULL FORCE AND EFFECT, WERE DULY
ADOPTED, HAVE NOT BEEN AMENDED, MODIFIED OR REVOKED, AND CONSTITUTE ALL
RESOLUTIONS ADOPTED WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTION, AND
(III) TO THE TITLE, NAME AND SIGNATURE OF EACH PERSON AUTHORIZED TO SIGN THIS
AGREEMENT AND ANY TRANSACTION DOCUMENT.  PURCHASER MAY CONCLUSIVELY RELY ON THIS
CERTIFICATE UNTIL IT IS OTHERWISE NOTIFIED BY THE SELLER IN WRITING.


 


(B)           COPIES OF THE CHARTER DOCUMENTS OF SELLER, CERTIFIED AS
APPROPRIATE BY THE SECRETARY OF STATE OR ANOTHER OFFICIAL OF SELLER’S
JURISDICTION OF ORGANIZATION.


 


(C)           GOOD STANDING CERTIFICATES FOR SELLER, ISSUED BY THE SECRETARY OF
STATE OR OTHER APPROPRIATE OFFICIAL OF SELLER’S JURISDICTION OF ORGANIZATION AND
EACH JURISDICTION WHERE

 

26

--------------------------------------------------------------------------------


 


SELLER’S CONDUCT OF BUSINESS OR OWNERSHIP OF TRANSFERRED ASSETS NECESSITATES
QUALIFICATION, INCLUDING, BUT NOT LIMITED TO, COLORADO AND MISSOURI.


 


(D)           AN EXECUTED AGRILEACH LICENSE AGREEMENT.


 


(E)           ALL SOURCE CODES FOR THE AGRILEACH SOFTWARE.


 


(F)            AN EXECUTED BILL OF SALE.


 


(G)           AN EXECUTED TRADEMARK ASSIGNMENT.


 


(H)           AN EXECUTED DOMAIN NAME ASSIGNMENT.


 


(I)            AN EXECUTED TRANSITION SERVICES AGREEMENT.


 


(J)            AN EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENT.


 


(K)           EXECUTED OTHER TRANSACTION DOCUMENTS TO WHICH SELLER IS A PARTY.


 


(L)            EVIDENCE THAT SELLER HAS MODIFIED THE WEBSITES SUCH THAT ANY
CONFIRMATION RECEIVED OR RECEIPT DISPLAYED UPON A CUSTOMER’S PURCHASE OF
PRODUCTS OR SERVICES FROM THE WEBSITES NO LONGER CONTAINS ANY CREDIT CARD
EXPIRATION DATES, CREDIT CARD SECURITY CODES, CREDIT CARD NUMBERS OR ANY OTHER
INFORMATION THAT MAY RESULT IN LIABILITY UNDER THE FAIR AND ACCURATE CREDIT
TRANSACTIONS ACT.


 


(M)          EXECUTED AGREEMENTS FROM EACH PROVIDER OF CONTENT TO THE WEBSITES
LISTED ON SCHEDULE 6.1(N) HERETO IN THE FORM ATTACHED HERETO AS EXHIBIT H..


 


(N)           EVIDENCE, SATISFACTORY TO PURCHASER, OF SELLER’S COMPLIANCE WITH
ALL BULK SALES LAWS.


 


(O)           COPIES OF ALL CONSENTS FOR ASSUMED CONTRACTS OR NOTICES
CONTEMPLATED IN SECTION 3.4 AND OTHER NOTICES AND CONSENTS REQUESTED BY
PURCHASER IN CONNECTION WITH THE TRANSACTIONS.


 


(P)           PAYOFF LETTERS AND LIEN RELEASES FROM EACH OF MIDWEST
FEEDERS, INC. AND PLATTE VALLEY BANK OF MISSOURI, EACH IN A FORM REASONABLY
ACCEPTABLE TO PURCHASER, RELEASING ALL LIENS THAT SUCH PERSONS HAVE OR MAY HAVE
ON THE TRANSFERRED ASSETS.


 


(Q)           AN OPINION OF COUNSEL TO THE SELLER AS TO THE TRANSACTIONS IN A
FORM REASONABLY ACCEPTED TO THE PURCHASER.


 


(R)            SUCH OTHER DOCUMENTS AS PURCHASER MAY REASONABLY REQUEST TO MORE
EFFECTIVELY CARRY OUT THE TERMS OF THIS AGREEMENT.


 


6.2           CLOSING DELIVERIES OF PURCHASER.  AT THE CLOSING, PURCHASER SHALL
DELIVER TO SELLER THE FOLLOWING:

 

27

--------------------------------------------------------------------------------


 


(A)           A CERTIFICATE OF A DULY AUTHORIZED OFFICER OF THE PURCHASER,
CERTIFYING (I) THAT ATTACHED COPIES OF PURCHASER’S CHARTER DOCUMENTS AND BY-LAWS
ARE TRUE AND COMPLETE, AND IN FULL FORCE AND EFFECT, WITHOUT AMENDMENT EXCEPT AS
SHOWN, (II) THAT AN ATTACHED COPY OF RESOLUTIONS AUTHORIZING EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS IS TRUE AND
COMPLETE, AND THAT SUCH RESOLUTIONS ARE IN FULL FORCE AND EFFECT, WERE DULY
ADOPTED, HAVE NOT BEEN AMENDED, MODIFIED OR REVOKED, AND CONSTITUTE ALL
RESOLUTIONS ADOPTED WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTION, AND
(III) TO THE TITLE, NAME AND SIGNATURE OF EACH PERSON AUTHORIZED TO SIGN THIS
AGREEMENT AND ANY TRANSACTION DOCUMENT.  SELLER MAY CONCLUSIVELY RELY ON THIS
CERTIFICATE UNTIL IT IS OTHERWISE NOTIFIED BY THE SELLER IN WRITING.


 


(B)           AN EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENT.


 


(C)           EXECUTED OTHER TRANSACTION DOCUMENTS TO WHICH PURCHASER IS A
PARTY.


 


(D)           THE PURCHASE PRICE, AS ADJUSTED IN ACCORDANCE WITH SECTION 2.3
HEREOF, AND NET OF ANY AMOUNTS OWED TO PURCHASER BY SELLER AS PROVIDED HEREIN.

 


ARTICLE VII
SURVIVAL; INDEMNIFICATION


 


7.1           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 


(A)           ALL OF THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN
THIS AGREEMENT, EXCEPT FOR THOSE SET FORTH IN SECTIONS 3.11 (WITH RESPECT TO
TAXES), AND ALL CLAIMS FOR INDEMNIFICATION WITH RESPECT THERETO, SHALL TERMINATE
FIVE YEARS AFTER THE CLOSING DATE (SUCH FIVE YEAR PERIOD, THE “STANDARD SURVIVAL
PERIOD”).


 


(B)           ALL OF THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN
SECTIONS 3.11 (WITH RESPECT TO TAXES), AND ALL CLAIMS FOR INDEMNIFICATION WITH
RESPECT THERETO, SHALL TERMINATE SEVEN YEARS AFTER THE CLOSING DATE (SUCH SEVEN
YEAR PERIOD, THE “ADDITIONAL SURVIVAL PERIOD”).


 


(C)           IT IS UNDERSTOOD THAT IN THE EVENT NOTICE OF ANY CLAIM FOR
INDEMNIFICATION UNDER THIS AGREEMENT SHALL HAVE BEEN GIVEN (IN ACCORDANCE WITH
SECTION  7.5 HEREOF) WITHIN THE APPLICABLE SURVIVAL PERIOD, THE CLAIMS AND
RIGHTS TO INDEMNIFICATION RELATING TO SUCH BREACHES OF REPRESENTATIONS AND
WARRANTIES, COVENANTS OR AGREEMENTS THAT ARE THE SUBJECT OF SUCH INDEMNIFICATION
CLAIM SHALL SURVIVE UNTIL SUCH TIME AS SUCH CLAIM IS FINALLY RESOLVED.


 


7.2           INDEMNIFICATION BY SELLER.  SUBJECT TO THE LIMITATIONS SET FORTH
IN SECTIONS  7.1 AND 7.4 HEREOF, SELLER SHALL INDEMNIFY AND HOLD HARMLESS
PURCHASER, AND ANY MANAGER, MEMBER, DIRECTOR, OFFICER, EMPLOYEE, EQUITY HOLDER
OR AFFILIATE THEREOF (THE “PURCHASER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, SUITS, PROCEEDINGS, JUDGMENTS, LOSSES, LIABILITIES,
DAMAGES, COSTS AND EXPENSES OF EVERY KIND AND NATURE (INCLUDING REASONABLE
ATTORNEYS’ FEES) (COLLECTIVELY, “LOSSES”) IMPOSED UPON OR INCURRED BY ANY
PURCHASER INDEMNIFIED PARTY AFTER THE CLOSING, (COLLECTIVELY, A “PURCHASER
CLAIM”) AS A RESULT OF OR IN CONNECTION WITH ANY OF THE FOLLOWING:

 

28

--------------------------------------------------------------------------------


 


(A)           ANY BREACH OR INACCURACY OF ANY REPRESENTATION OR WARRANTY OF
SELLER SET FORTH IN THIS AGREEMENT OR ANY TRANSACTION DOCUMENTS;


 


(B)           ANY BREACH OF OR NONCOMPLIANCE BY SELLER WITH ANY COVENANT,
AGREEMENT, OR OBLIGATIONS TO BE PERFORMED BY SELLER PURSUANT TO THIS AGREEMENT
OR ANY TRANSACTION DOCUMENTS TO WHICH SELLER IS A PARTY;


 


(C)           ANY LIABILITIES OF SELLER OTHER THAN THE ASSUMED LIABILITIES,
INCLUDING, WITHOUT LIMITATION, ANY LIABILITY RESULTING FROM ANY CONTENT,
INCLUDING ANY THIRD PARTY OR ADVERTISER CONTENT (WHETHER PREPARED SOLELY BY SUCH
THIRD PARTY OR ADVERTISER OR WITH THE ASSISTANCE OF SELLER) ON THE WEBSITES
PRIOR TO THE CLOSING DATE;


 


(D)           ANY NONCOMPLIANCE WITH ANY BULK SALES LAWS OR OTHER LAWS; OR


 


(E)           THE OPERATIONS OF THE TRANSFERRED ASSETS AND THE TRANSFERRED
BUSINESS PRIOR TO THE CLOSING DATE, INCLUDING, BUT NOT LIMITED TO, AND ANY
AMOUNTS OWED TO SELLER EMPLOYEES IN CONNECTION WITH THEIR EMPLOYMENT BY SELLER
AND ANY REPRESENTATIONS OR WARRANTIES MADE BY SELLER TO THIRD PARTIES.


 


7.3           INDEMNIFICATION BY PURCHASER.  SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTIONS  7.1 AND 7.4 HEREOF, PURCHASER AGREES TO INDEMNIFY AND HOLD
SELLER, AND ANY MANAGER, MEMBER, DIRECTOR, OFFICER, EMPLOYEE, EQUITY HOLDER OR
AFFILIATE THEREOF (COLLECTIVELY THE “SELLER INDEMNIFIED PARTIES”) HARMLESS FROM
AND AGAINST ANY AND ALL LOSSES IMPOSED UPON OR INCURRED BY ANY SELLER
INDEMNIFIED PARTY (ANY OF SUCH LOSSES, A “SELLER CLAIM”), AS A RESULT OF OR IN
CONNECTION WITH ANY OF THE FOLLOWING:


 


(A)           A BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY PURCHASER UNDER
ARTICLE  IV OF THIS AGREEMENT; OR


 


(B)           THE BREACH OF OR DEFAULT IN THE PERFORMANCE BY PURCHASER OF ANY
COVENANT, AGREEMENT OR OBLIGATION TO BE PERFORMED BY PURCHASER PURSUANT TO THIS
AGREEMENT OR ANY TRANSACTION DOCUMENT TO WHICH PURCHASER IS A PARTY;


 


(C)           THE ASSUMED LIABILITIES; OR


 


(D)           THE OPERATIONS OF THE TRANSFERRED ASSETS AND THE TRANSFERRED
BUSINESS FOLLOWING THE CLOSING DATE.

 

29

--------------------------------------------------------------------------------


 


7.4           REDUCTION OF HOLDBACK AMOUNT


 


(A)           IN THE EVENT THAT AGGREGATE PURCHASER CLAIMS EQUAL OR EXCEED
$20,000.00, THE HOLDBACK AMOUNT SHALL BE REDUCED AS FOLLOWS: (I) BY $20,000.00
ONLY WHEN AGGREGATE PURCHASER CLAIMS EQUAL OR EXCEED $20,000.00, AND
(II) THEREAFTER, DOLLAR FOR DOLLAR FOR THE AMOUNT OF PURCHASER CLAIMS IN EXCESS
OF $20,000.00.


 


(B)           NOTHING IN THIS SECTION 7.4 SHALL BE DEEMED A LIMITATION ON
SELLER’S INDEMNIFICATION LIABILITY UNDER THIS ARTICLE VII.


 


7.5           INDEMNIFICATION PROCEDURE.


 


(A)           IF A PARTY INTENDS TO ASSERT A PURCHASER CLAIM OR A SELLER CLAIM
(A PURCHASER CLAIM OR A SELLER CLAIM BEING HEREAFTER REFERRED TO AS AN
“INDEMNITY CLAIM”), THE PARTY INTENDING TO ASSERT AN INDEMNITY CLAIM SHALL
PROVIDE THE PARTY FROM WHOM INDEMNIFICATION IS SOUGHT WITH WRITTEN NOTICE OF
SUCH INDEMNITY CLAIM IN ACCORDANCE WITH SECTION 7.5(C) WITHIN 30 DAYS AFTER
BECOMING AWARE OF THE FACTS GIVING RISE TO SUCH INDEMNITY CLAIM.  AT THE TIME
THE INDEMNITY CLAIM IS MADE AND THEREAFTER, ANY PARTY ASSERTING THE INDEMNITY
CLAIM SHALL PROVIDE THE PARTY AGAINST WHICH THE INDEMNITY CLAIM IS ASSERTED WITH
COPIES OF ANY MATERIALS IN ITS POSSESSION DESCRIBING THE FACTS OR CONTAINING
INFORMATION PROVIDING THE BASIS FOR THE INDEMNITY CLAIM.  IF THE INDEMNITY CLAIM
INVOLVES A CLAIM BY A THIRD PARTY (A “THIRD PARTY INDEMNITY CLAIM”), THE PARTY
AGAINST WHICH THE THIRD PARTY INDEMNITY CLAIM IS ASSERTED MAY ASSUME AT ITS
EXPENSE THE DEFENSE OF THE CLAIM BY THE THIRD PARTY, PROVIDED, THAT SUCH PARTY
AGAINST WHICH THE THIRD PARTY INDEMNITY CLAIM IS ASSERTED AGREES IN WRITING WITH
RESPECT TO SUCH THIRD PARTY INDEMNITY CLAIM THAT IT IS OBLIGATED HEREUNDER TO
INDEMNIFY AND HOLD ANY PARTY ASSERTING THE THIRD PARTY INDEMNITY CLAIM HARMLESS
IN ACCORDANCE WITH THE TERMS OF THIS ARTICLE  VII; AND PROVIDED, FURTHER, THAT
THE PARTY ASSERTING THE THIRD PARTY INDEMNITY CLAIM SHALL BE ENTITLED TO
PARTICIPATE IN THE DEFENSE OF SUCH CLAIM AT ITS OWN EXPENSE.  THE FAILURE OF ANY
PARTY AGAINST WHICH THE THIRD PARTY INDEMNITY CLAIM IS ASSERTED TO ASSUME THE
DEFENSE OF ANY SUCH CLAIM SHALL NOT AFFECT ANY INDEMNIFICATION OBLIGATION UNDER
THIS AGREEMENT.


 


(B)           NO INDEMNIFIED PARTY (AN “INDEMNIFIED PARTY”) MAY SETTLE OR
COMPROMISE ANY CLAIM OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO
WHICH INDEMNIFICATION IS BEING SOUGHT HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE PARTY FROM WHOM INDEMNIFICATION IS BEING SOUGHT (AN “INDEMNIFYING
PARTY”), UNLESS (I) THE INDEMNIFYING PARTY FAILS TO ASSUME AND MAINTAIN THE
DEFENSE OF SUCH CLAIM PURSUANT TO THIS ARTICLE VII AND (II) SUCH SETTLEMENT,
COMPROMISE OR CONSENT INCLUDES AND UNCONDITIONAL RELEASE OF THE INDEMNIFYING
PARTY AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND AFFILIATES FROM ALL LIABILITY
ARISING OUT OF SUCH CLAIM.  AN INDEMNIFYING PARTY MAY NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTY, SETTLE OR COMPROMISE ANY CLAIM OR
CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO WHICH INDEMNIFICATION IS
BEING SOUGHT HEREUNDER UNLESS (X) SUCH SETTLEMENT, COMPROMISE OR CONSENT
INCLUDES AN UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY AND ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AFFILIATES FROM ALL LIABILITY ARISING OUT OF SUCH
CLAIM, (Y) DOES NOT CONTAIN ANY ADMISSION OR STATEMENT SUGGESTING ANY WRONGDOING
OR LIABILITY ON BEHALF OF THE INDEMNIFIED PARTY AND (Z) DOES NOT CONTAIN ANY
EQUITABLE ORDER, JUDGMENT OR TERM THAT IN ANY

 

30

--------------------------------------------------------------------------------


 


MANNER AFFECTS, RESTRAINS OR INTERFERES WITH THE BUSINESS OF THE INDEMNIFIED
PARTY OR ANY OF ITS AFFILIATES.


 


(C)           ANY WRITTEN NOTICE SENT BY AN INDEMNIFIED PARTY TO AN INDEMNIFYING
PARTY PURSUANT TO SECTION 7.5(A) SHALL INCLUDE (I) A DETAILED DESCRIPTION OF THE
INDEMNITY CLAIM BEING MADE, (II) COPIES OF ALL RELEVANT DOCUMENTATION RELATING
TO SUCH CLAIM, AND (III) THE BASIS FOR INDEMNIFICATION, INCLUDING WITHOUT
LIMITATION SPECIFIC PROVISIONS OF THIS AGREEMENT UNDER WHICH THE INDEMNIFIED
PARTY BELIEVES IT IS ENTITLED TO INDEMNIFICATION.


 


ARTICLE VIII
MISCELLANEOUS


 


8.1           ENTIRE AGREEMENT; ASSIGNMENT.  THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS (A)  CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL OTHER
PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES
OR ANY OF THEM WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, AND (B) 
SHALL NOT BE ASSIGNED BY OPERATION OF LAW OR OTHERWISE.


 


8.2           NOTICES.  ALL NOTICES, REQUESTS, CLAIMS, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN (AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN UPON RECEIPT) BY DELIVERY IN PERSON, BY CABLE,
TELECOPY, TELEGRAM OR TELEX, OVERNIGHT DELIVERY SERVICE FROM A NATIONAL CARRIER
OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID, RETURN RECEIPT REQUESTED)
TO THE RESPECTIVE PARTIES AS FOLLOWS:

 

if to Purchaser:

 

CattleNetwork, LLC

c/o Vance Publishing Corporation

400 Knightsbridge Parkway

Lincolnshire, IL 60069

Attention:

Peggy Walker

Telephone:  

(847) 634-2600

Telecopy:

(847) 634-4353

 

with a copy to:

 

Wildman, Harrold, Allen & Dixon LLP

225 West Wacker Drive, Suite 2800

Chicago, IL 60606-1229

Attention:

Jeffrey P. Gray

Telephone:  

(312) 201-2557

Telecopy:

(312) 416-4491

 

if to Seller:

 

Integrated Management Information, Inc.

221 Wilcox Street, Suite A

Castle Rock, CO  80104

 

31

--------------------------------------------------------------------------------


 

Attention:  John Saunders

Telephone: 303-895-3002

Telecopy: 720-221-0411

 

With a copy to:

 

Gougér Franzmann & Hooke, LLC

400 Inverness Parkway, Suite 250

Englewood, Colorado 80112

Attention:

Sara J. Streight

Telephone: 

 (720) 266-1040

Facsimile:

  (720) 266-1041

 

And:

 

Vanderkam & Associates

1301 Travis, Suite 1200

Houston, Texas  77002

Attention:   Hank Vanderkam

Telephone:  719-547-8900

Facsimile:    713-547-8910

 

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 


8.3           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


 


8.4           SUBMISSION TO JURISDICTION; WAIVERS.  THE SELLER AND PURCHASER
AGREE THAT DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS SITTING IN THE COUNTY
OF COOK OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS AND THE APPELLATE COURTS HAVING JURISDICTION OF APPEALS IN SUCH
COURTS.  THE SELLER AND PURCHASER CONSENT AND SUBMIT TO JURISDICTION IN SUCH
COURTS AND WAIVE ALL RIGHTS TO TRIAL BY JURY.


 


8.5           DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS HEREIN ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF OR
TO AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


8.6           PARTIES IN INTEREST.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE SOLELY TO THE BENEFIT OF EACH PARTY, AND NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY OTHER PERSON ANY
RIGHTS, BENEFITS OR REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS
AGREEMENT.

 

32

--------------------------------------------------------------------------------


 


8.7           EXECUTION OF THIS AGREEMENT.  THIS AGREEMENT MAY BE EXECUTED IN
TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT
ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  THE EXCHANGE OF
COPIES OF THIS AGREEMENT AND OF SIGNATURE PAGES BY FACSIMILE TRANSMISSION SHALL
CONSTITUTE EFFECTIVE EXECUTION AND DELIVERY OF THIS AGREEMENT AS TO THE PARTIES
AND MAY BE USED IN LIEU OF THE ORIGINAL AGREEMENT FOR ALL PURPOSES.  SIGNATURES
OF THE PARTIES TRANSMITTED BY FACSIMILE SHALL BE DEEMED TO BE THEIR ORIGINAL
SIGNATURES FOR ALL PURPOSES.


 


8.8           SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW OR PUBLIC
POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS
REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER ADVERSE TO
ANY PARTY.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID,
ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN
GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE
PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END THAT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE EXTENT POSSIBLE.


 


8.9           ENFORCEMENT; SERVICE OF PROCESS.  IN THE EVENT EITHER PARTY SHALL
SEEK ENFORCEMENT OF ANY COVENANT, WARRANTY OR OTHER TERM OR PROVISION OF THIS
AGREEMENT OR SEEK TO RECOVER DAMAGES FOR THE BREACH THEREOF, THE PARTY WHICH
PREVAILS IN SUCH PROCEEDINGS SHALL BE ENTITLED TO RECOVER REASONABLE ATTORNEYS’
FEES AND EXPENSES ACTUALLY INCURRED BY IT IN CONNECTION THEREWITH.  THE PARTIES
HERETO AGREE THAT THE SERVICE OF PROCESS OR ANY OTHER PAPERS UPON THEM OR ANY OF
THEM BY ANY OF THE METHODS SPECIFIED AND IN ACCORDANCE WITH SECTION 8.2 HERETO
(OTHER THAN BY TELECOPY) SHALL BE DEEMED GOOD, PROPER, AND EFFECTIVE SERVICE
UPON THEM.


 


8.10         AMENDMENTS.  THIS AGREEMENT MAY NOT BE CHANGED ORALLY, BUT ONLY BY
AN AGREEMENT IN WRITING SIGNED BY ALL OF THE PARTIES HERETO.


 


8.10         JOINT PREPARATION.  THIS AGREEMENT HAS BEEN PREPARED BY THE JOINT
EFFORTS OF THE RESPECTIVE ATTORNEYS TO EACH OF THE PARTIES.  NO PROVISION OF
THIS AGREEMENT SHALL BE CONSTRUED ON THE BASIS THAT SUCH PARTY WAS THE AUTHOR OF
SUCH PROVISION.


 

[SIGNATURE PAGE FOLLOWS]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed on
its behalf by its officers thereunto duly authorized, all as of the day and year
first above written.

 

 

 

INTEGRATED MANAGEMENT
INFORMATION, INC.

 

 

 

 

 

By:  

/s/ John Saunders

 

 

Name: John Saunders

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

CATTLENETWORK, LLC

 

 

 

 

 

 

By:  

/s/ John Saunders

 

 

Name: John Saunders

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

VANCE PUBLISHING CORPORATION

 

Solely and exclusively in connection with
Section 5.5 of this Agreement.

 

 

 

 

 

 

 

By:  

/s/ Peggy Walker

 

 

Name: Peggy Walker

 

 

Title: President

 

--------------------------------------------------------------------------------